 

 

 

August 28, 2012 Joint OPERATING AGREEMENT

Between

Hydrocarb Namibia energy corporation (1)
and
Namibia Exploration, Inc.(2)




COVERING:

Northern Namibia Blocks 1714B, 1814B, 1715, and 1815 pertaining to THE AUGUST 3,
2011 petroleum Agreement between
THE GOVERNMENT OF THE REPUBLIC OF NAMIBIA
and Hydrocarb namibia energy corporation




--------------------------------------------------------------------------------



Table of Contents

ARTICLE 1

- DEFINITITIONS AND INTERPRETATIONS

5

1.1     Definitions

5

1.2     Interpretation

11

ARTICLE 2

- TERM AND TERMINATION

12

2.1   Term

12

2.2   Termination

12

ARTICLE 3

- SCOPE

12

3.1   Scope

12

3.2   Participating Interest and Cost Percentage

13

3.3   Ownership, Obligations and Liabilities

13

3.4   Government Participation

13

ARTICLE 4

- OPERATOR

14

4.1   Designation of Operator

14

4.2   Rights and Duties of Operator

14

4.3   Operator Personnel

16

4.4   Information Supplied by Operator

16

4.5   Settlement of Claims and Lawsuits

17

4.6   Limitation on Liability of Operator

17

4.7   Insurance Obtained by Operator

18

4.8   Commingling of Funds

18

4.9   Resignation of Operator

18

4.10  Removal of Operator

18

4.11  Appointment of Successor

19

ARTICLE 5

- OPERATING COMMITTEE

20

5.1   Establishment of Operating Committee

20

5.2   Powers and Duties of Operating Committee

20

5.3   Authority to Vote

20

5.4   Subcommittees

20

5.5   Notice of Meeting

20

5.6   Contents of Meeting Notice

20

5.7   Location of Meetings

21

5.8   Operator

's Duties for Meetings

21

5.9   Voting Procedure

21

5.10  Record of Votes

21

5.11  Minutes

21

5.12  Voting by Notice

22

5.13  Effect of Vote

22

ARTICLE 6

- WORK PROGRAMS AND BUDGETS

22

6.1   Preparation and Approval

22

6.2   Exploration and Appraisal

22

6.3   Development

25

6.4   Production

26

6.5   HSE Plan

27

6.6   Contract Awards

27

6.7   Authorization for Expenditure (

"AFE") Procedure

28

6.8   Over-expenditures of Work Programs and Budgets

29

ARTICLE 7

- OPERATIONS BY FEWER THAN ALL PARTIES - NOT USED

29

ARTICLE 8

- DEFAULT

29

8.1   Default and Notice

29

8.2   Operating Committee Meetings, Data, and Entitlements

29

8.3   Allocation of Defaulted Amounts

30

8.4   Remedies

31

8.5   Survival

37

8.6   No Right of Set Off

37

ARTICLE 9

- DISPOSITION OF PRODUCTION

37

9.1   Right and Obligation to Take in Kind

37

9.2   Disposition of Crude Oil

37

9.3   Disposition of Natural Gas

37

9.4   Principles of Natural Gas Agreement(s) with the Government

37

9.5   Production Forecasts

38

ARTICLE 10

- DECOMMISSIONING AND ABANDONMENT

38

10.1   Decommissioning of Joint Facilities

38

10.2   Abandonment of Wells Drilled as Joint Operations

39

10.3   Decommissioning and Abandonment of Exclusive Operations

39

10.4   Provision for and Conduct of Decommissioning and Abandonment

39

ARTICLE 11

- SURRENDER, EXTENSIONS AND RENEWALS

40

11.1   Surrender

40

11.2   Extension of the Term

40

ARTICLE 12

- TRANSFER OF INTEREST OR RIGHTS AND CHANGES IN CONTROL

40

12.1   Obligations

40

12.2   Transfer

41

12.3   Change in Control

42

ARTICLE 13

- WITHDRAWAL FROM AGREEMENT

42

13.1   Right of Withdrawal

42

13.2   Partial or Complete Withdrawal

42

13.3   Rights of a Withdrawing Party

42

13.4   Obligations and Liabilities of a Withdrawing Party

42

13.5   Emergency

43

13.6   Assignment

43

13.7   Approvals

44

13.8   Security

44

13.9   Withdrawal or Abandonment by All Parties

44

ARTICLE 14

- RELATIONSHIP OF PARTIES AND TAX

44

14.1   Relationship of Parties

44

14.2   Tax

44

14.3   United States Tax Election

45

ARTICLE 15

- VENTURE INFORMATION-CONFIDENTIALITY-INTELLECTUAL PROPERTY

45

15.1   Venture Information

45

15.2   Confidentiality

45

15.3   Intellectual Property

46

15.4   Continuing Obligations

47

15.5   Trades

47

ARTICLE 16

- FORCE MAJEURE

47

ARTICLE 17 - NOTICES

47

17.1   Form of Notices

47

17.2   Delivery of Notices

48

17.3   Change of Address

48

ARTICLE 18

- APPLICABLE LAW-DISPUTE RESOLUTION-WAIVER OF SOVEREIGN IMMUNITY

48

18.1  Applicable Law

48

18.2  Dispute Resolution

48

18.3  Waiver of Sovereign Immunity

50

ARTICLE 19

- ALLOCATION OF COST AND PROFIT HYDROCARBONS

50

19.1  Allocation of Total Production

50

19.2  Allocation of Hydrocarbons to Parties

51

19.3  Use of Estimates

51

19.4  Principles

51

ARTICLE 20

- GENERAL PROVISIONS

51

20.1  Conduct of the Parties

51

20.2  Conflicts of Interest

52

20.3  Public Announcements

53

20.4  Successors and Assignees

53

20.5  Waiver

53

20.6  No Third Party Beneficiaries

53

20.7  Joint Preparation

53

20.8  Severance of Invalid Provisions

53

20.9  Counterpart Execution

54

20.10 Entirety

54



Exhibit        Accounting Procedure

Exhibit B      -      Contract Area

Exhibit C     -     Insurance

Exhibit D      -     Lifting Procedure

Exhibit E      -     Decommissioning Procedures

Exhibit F     -     Form of Certificate of Anti-Bribery Compliance



--------------------------------------------------------------------------------



JOINT OPERATING AGREEMENT

THIS AGREEMENT is made as of the August 29, 2012 (the

"Effective Date") among:



Hydrocarb Namibia Energy Corporation, (previously known as Aupindi Tobie Aupindi
Incorporation (Proprietary) Limited), a company existing under the laws of The
Republic of Namibia having Registration Number 2010/0794 (herein referred to as

"OPERATOR"); AND Namibia Exploration, Inc., a company existing under the laws of
Nevada, U.S.A. and having its principle office located at 800 Gessner, Suite
200, Houston, Texas U.S.A., 77024 (herein referred to as "NEI").



The companies named above may sometimes individually be referred to as

"Party" and collectively as the "Parties".



This Agreement is premised on the fact that:

The OPERATOR, including any of their respective predecessors in interest,
entered into a Petroleum Agreement dated August 3, 2011 (herein referred to as
the

"PA" and the "Contract") with The Ministry of Mines and Energy of The Republic
of Namibia (herein referred to as "RON") covering certain areas located in the
northern area of Namibia in the Owambo Basin and defined by Exhibit B attached
hereto (the "Contract Area"); and NEI was assigned a 39% working interest in the
rights and obligations of the PA and such assignment was consented to by RON on
August 23, 2012; and



The Parties desire to define their respective rights and obligations concerning
operations and activities under the Contract regarding the PA defined
Exploration Licenses as issued and to be issued in the future as well as any
Exploitation Licenses also regarding the PA to be potentially issued in the
future; and

In consideration of the premises set out above and the mutual covenants,
agreements, and obligations set out below and to be performed, the Parties agree
as follows:

ARTICLE 1 - DEFINITIONS AND Interpretations

1.1     Definitions

As used in this Agreement, the following capitalized terms shall have the
meaning ascribed to them below:

Accounting Procedure

means the rules, provisions, and conditions contained in Exhibit A.



Acquired Party

means the Party subject to a Change in Control.



Acquirer

means the Party or third party proposing to acquire Control in a Change in
Control.



AFE

means an authorization for expenditure under Article 6.8.



Affiliate

means a legal entity that at any tier Controls, is Controlled by, or is
Controlled by an entity that Controls, a Party.



Agreed Interest Rate

means interest compounded on a monthly basis, at LIBOR plus two (2) percentage
points, applicable on the first Business Day before the due date of payment and
afterwards on the first Business Day of each succeeding Calendar Month. If the
resulting rate is contrary to any applicable usury law, then the rate of
interest to be charged shall be the maximum rate permitted by applicable law.



Agreement

means this agreement, together with the Exhibits attached to this agreement, and
any extension, renewal, or amendment agreed to in writing by the Parties.



Anti-Bribery Laws and Obligations

means: (i) for all Parties the Laws relating to combating bribery and
corruption, and/or the principles described in the Convention on Combating
Bribery of Foreign Public





--------------------------------------------------------------------------------



Officials in International Business Transactions, signed in Paris on December
17, 1997, which entered into force on February 15, 1999, and the Convention's
Commentaries; and (ii) for each Party the laws relating to combating bribery and
corruption in the countries of such Party's place of incorporation, principal
place of business, and/or place of registration as an issuer of securities,
and/or in the countries of such Party's ultimate parent company's place of
incorporation, principal place of business, and/or place of registration as an
issuer of securities.

Appraisal Operations

means operations or activities, including acquiring G&G Data, drilling Appraisal
Wells, and conducting front end engineering and design (FEED) and other
engineering, infrastructure, and market studies, after a Discovery is made in
order to evaluate the quantitative and qualitative parameters of such Discovery
and assessing whether such Discovery is a Commercial Discovery.



Appraisal Plan

means an overall plan and cost estimate for Appraisal Operations concerning a
Discovery.



Appraisal Well

means any well (other than an Exploration Well or a Development Well), whose
purpose at the time drilling commences, is to evaluate the areal extent of an
existing Discovery and/or the volume of Hydrocarbon reserves contained in an
existing Discovery.



Business Day

means a Day on which the banks in Namibia are customarily open for business.



Calendar Month

means one of the twelve (12) calendar months of the Gregorian Calendar
commencing on the first Day of each calendar month.



Calendar Quarter

means a period of three (3) consecutive Calendar Months commencing January 1 and
ending March 31, commencing April 1 and ending June 30, commencing July 1 and
ending September 30, or commencing October 1 and ending December 31.



Calendar Year

means a period of twelve (12) consecutive Calendar Months, commencing January 1
and ending December 31.



Cash Call

means any request for the Parties to advance their respective Participating
Interest shares of estimated cash requirements for the next Calendar Month's
Joint Operations in accordance with an approved Work Program and Budget.



Cash Transfer

means a Transfer where the sole consideration, other than the assumption of
obligations relating to the transferred Participating Interest, is cash, cash
equivalents, promissory notes, or retained interests (e.g. production payments)
in the Participating Interest being transferred.



Cash Value

means the portion of the total monetary value (expressed in U.S. dollars) of the
consideration being offered by the proposed transferee (including any cash,
other assets, and tax savings to the transferor from a non-cash deal) that
reasonably should be allocated to the Participating Interest subject to the
proposed Transfer [or Change in Control].



Change in Control

means a direct or indirect change in Control of a Party (whether through merger,
spin-off, sale of shares or other equity interests, or otherwise) through a
single transaction or series of related transactions, from one or more
transferors to one or more transferees, in which the market value of the Party's
Participating Interest represents more than fifty percent (50%) of the aggregate
market value of the assets of the Party and its Affiliates that are subject to
the change in Control. For this definition, market value will be determined
based upon the cash a willing buyer would pay a willing seller in an arm's
length transaction.



Commercial Discovery

means any Discovery that is sufficient to entitle the Parties to apply for
authorization from the Government to commence exploitation.



Completion

means operations intended to complete a well through the Christmas tree as a
producer of Hydrocarbons in one or more Zones, including the setting of
production casing, perforating, stimulating the well and production Testing
conducted in such operation.





--------------------------------------------------------------------------------



Consenting Party

means a Party that agrees to participate in and pay its share of the cost of an
Exclusive Operation.



Consequential Loss

means any losses, damages, costs, or liabilities caused (directly or indirectly)
by any of the following arising out of, relating to, or connected with this
Agreement or the operations and/or activities carried out under this Agreement:
(i) reservoir or formation damage; (ii) inability to produce, use or dispose of
Hydrocarbons; (iii) loss or deferment of income; (iv) punitive damages; or (v)
indirect damages or losses whether or not similar to the foregoing.



Contract

means the instrument identified in the recitals to this Agreement including any
extensions, renewals, and/or amendments.



Contract Area

means as of the Effective Date the area that is described in Exhibit B. The
perimeter of the Contract Area shall correspond to the area covered by the
Contract, as such area may vary from time to time under the Contract.



Control

means the ownership directly or indirectly of more than fifty (50) percent.



Cost Hydrocarbons

means the portion of the Total Available Production of Hydrocarbons that is
allocated to the Parties under the Contract and this Agreement for the recovery
of the costs incurred by the Parties and recoverable under the Contract.



Crude Oil

means all crude oils, condensates, natural gas liquids and other Hydrocarbons in
a liquid state at standard pressure that are covered by the Contract.



Day

means a Gregorian Calendar day unless otherwise specifically provided.



Decommissioning

means all work required for the abandonment of Joint Property in accordance with
good oil field practice and applicable legal obligations, including, where
required, plugging of wells, abandonment, disposal, demolition, removal and/or
cleanup of facilities, and any necessary site remediation and restoration.



Decommissioning Costs

means the costs of Decommissioning.



Decommissioning Response Deadline

means as to each Party the thirtieth (30th) Day after receipt of Operator's
notice of Decommissioning under Article 10.1.A.



Deepening

means an operation to drill a well to an objective Zone below the deepest Zone
in which such well was previously drilled, or below the deepest Zone proposed in
the associated AFE (if required), whichever is the deeper.



Default Amount

means the amount of the Defaulting Party's share of Joint Account charges that
the Defaulting Party has failed to pay when due under this Agreement.



Default Interest Rate

means interest compounded on a monthly basis, at LIBOR plus two (2) percentage
points, applicable on the first Business Day before the due date of payment and
afterwards on the first Business Day of each succeeding Calendar Month. If the
resulting rate is contrary to applicable usury law, then the rate of interest to
be charged shall be the maximum rate permitted by such applicable law.



Default Notice

means the notice of default given to a Defaulting Party.



Defaulting Party

shall have the meaning ascribed in Article 8.1.A.



Default Period

means the period beginning on the fifth (5th) Business Day after the date that
the Default Notice is received under Article 8.1 and ending when the Defaulting
Party has remedied its default in full by paying the Total Amount in Default.



Delivery Point

means the point at which title and risk of loss of each Party's Entitlement
passes to such Party.





--------------------------------------------------------------------------------



Development Operations

means operations or activities, including acquiring G&G Data and drilling
Development Wells, conducted under an approved Development Plan.



Development Plan

means an overall plan and cost estimate for the development of Hydrocarbons from
a Commercial Discovery.



Development Well

means any well drilled, whose purpose relates to the production of Hydrocarbons
under a Development Plan.



Discovery

means the discovery of an accumulation of Hydrocarbons, the existence of which
until that moment was unproven by drilling.



Dispute

means any dispute, controversy, or claim (of any and every kind or type, whether
based on contract, tort, statute, regulation, or otherwise) arising out of,
relating to, or connected with this Agreement or the operations carried out
under this Agreement, including any dispute as to the construction, validity,
interpretation, enforceability, breach, or termination of this Agreement.



Effective Date

shall mean the date first written above in this Agreement.



Encumbrance

means with respect to any interest or asset, a mortgage, lien, pledge, charge,
or other burden.



Entitlement

means that quantity of Hydrocarbons (excluding all quantities used or lost in
Joint Operations) of which a Party has the right and obligation to own, take in
kind, and dispose of under this Agreement and the Contract, as such right and
obligation may be modified by any lifting, balancing, sales and other agreements
entered into under Article 9.



Environmental Loss

means any losses, damages, costs, or liabilities (other than Consequential Loss)
caused by a discharge of Hydrocarbons, pollutants, or other contaminants into or
onto any medium (including land, surface water, ground water and/or air)
relating to this Agreement or the operations carried out under this Agreement,
including: (i) injury or damage to, or destruction of, natural resources or real
or personal property; (ii) cost of pollution control, cleanup and removal; (iii)
cost of restoration of natural resources; and (iv) fines, penalties, or other
assessments.



Exclusive Operation

means those operations and activities carried out under this Agreement, the
costs of which are chargeable to the account of fewer than all the Parties.



Exclusive Well

means a well drilled as an Exclusive Operation.



Exploitation Area

means that part of the Contract Area that is established for development of a
Commercial Discovery under the Contract or, if the Contract does not establish
an exploitation area, then that part of the Contract Area that is delineated as
the exploitation area in a Development Plan approved as a Joint Operation or as
an Exclusive Operation.



Exploitation Period

means any periods of exploitation during which the production and removal of
Hydrocarbons is permitted under the Contract.



Exploration Operations

means operations or activities, including acquiring G&G Data and drilling
Exploration Wells, whose purpose is to explore for accumulations of
Hydrocarbons, including Testing conducted in the bore of a well that makes a
Discovery.



Exploration Period

means any periods of exploration set out in the Contract.



Exploration Well

means any well, whose purpose at the time drilling commences, is to explore for
an accumulation of Hydrocarbons, which accumulation was at that time unproven by
drilling.



Force Majeure

shall have the same meaning as is set out in the Contract.



G & G Data

means only geological, geophysical, geochemical and, other similar data and
information that is not obtained through a well bore.





--------------------------------------------------------------------------------



Government

means the government of The Republic of Namibia and any political subdivision,
agency or instrumentality of such government, including the Government Oil & Gas
Company.



Government Oil & Gas Company

means NAMCOR.



Gross Negligence / Willful Misconduct

means any act or failure to act (whether sole, joint or concurrent) by any
person or entity that was intended to cause, or was in reckless disregard of or
wanton indifference to, harmful consequences such person or entity knew, or
should have known, such act or failure would have on the safety or property of
another person or entity.



Hydrocarbons

mean all substances that are covered by the Contract, including Crude Oil and
Natural Gas.



HSE

means Health, Safety, and the Environment.



HSE Plan

shall have the meaning set out in Article 6.6.A.



Joint Account

means the accounts maintained by Operator under this Agreement and the
Accounting Procedure to record costs, receipts, and credits of Joint Operations.



Joint Operations

means the operations and activities within the scope of this Agreement (or whose
purpose at the time undertaken was within the scope of this Agreement) conducted
by Operator on behalf of all Parties, including Exploration Operations,
Appraisal Operations, Development Operations, Production Operations, and
operations and activities for the purposes of Decommissioning.



Joint Property

means, at any point in time, all wells, facilities, equipment, materials,
information, funds, and property (other than Hydrocarbons) held for use in Joint
Operations.



Laws

mean those laws, statutes, rules, and regulations [insert country of operations]
governing the Contract.



LIBOR

means the interest rate per annum equal to the British Bankers Association
London Interbank Offered Rate for one month U.S. dollar deposits, as published
in London by the Financial Times or if not published, then by The Wall Street
Journal.



Minimum Work Obligations

mean those work and/or expenditure obligations specified in the Contract that
must be performed in the then current period or phase of the Contract.



Natural Gas

means all Hydrocarbons in a gaseous state at standard temperature and pressure
(including wet gas, dry gas, and residue gas) that are covered by the Contract,
but excluding Crude Oil.



Non-Consenting Party

means each Party who elects not to participate in an Exclusive Operation.



Non-Operator

means each Party to this Agreement other than Operator.



Operating Committee

means the committee established under Article 5.



Operator

means the Party designated in Article 4 or 7.12.F.



Operator Indemnitee

means any of the Operator, its Affiliates, or their respective directors,
officers, and employees. Operator Indemnitees means all of them.



Participating Interest

means each Party's undivided share (expressed as a percentage to two (2) decimal
places of the total shares of all Parties) in the rights, interests,
obligations, and liabilities of the Parties derived from the Contract and this
Agreement.



Cost Percentage

means the Party's Participating Interest plus a prorated additional percentage
so that when added together, the operator and non-operator(s) percentages added
together equal 100% understanding that 10% of all costs are being carried to the
point of a commercial discovery for NAMCOR. In the initial scenario, the
Participating Interest Plus Cost Carry for Operator is 57% and for non-Operator
is 43%. Thus, for all approved costs pertaining to the Contract, Operator will
pay 57% and non-Operator will by 43% of the costs while each owns a
Participating interest of 51% and 39% respectively.





--------------------------------------------------------------------------------



Party

means each of the persons and entities named in the preamble, including their
respective successors and assignees, generically, and Parties means all of the
persons and entities named in the preamble, including their respective
successors and assignees, collectively.



Plugging Back

means a single operation whereby a deeper Zone is abandoned in order to attempt
a Completion in a shallower Zone.



Production Bonus

means any bonus if there is one payable by the Parties under the Contract.



Production Operations

means operations or activities intended to extract Hydrocarbons for commercial
purposes, especially operations and activities concerning producing wells
(including Recompleting and Reworking), and field separation, processing,
storage, and handling of Hydrocarbons up stream of the Delivery Point, conducted
to progress a Development Plan and/or a projected production schedule.



Profit Hydrocarbons

means the portion of the Total Available Production of Hydrocarbons, exceeding
royalty (if any) and Cost Hydrocarbons, that is allocated to the Parties under
the Contract.



Public Official

means (i) any officer, employee, director, principal, consultant, agent or
representative, whether appointed or elected, of any government (whether
central, federal, state or provincial), ministry, body, department, agency,
instrumentality or part of any of them, or any public international
organization, or any state or government owned or controlled entity, agency,
enterprise, joint venture, or partnership (including a partner or shareholder of
such an enterprise); (ii) any person acting in an official capacity for or on
behalf of (a) any government, ministry, body, department, agency,
instrumentality or part of any of them, or (b) any public international
organization, or (c) any political party or political party official or
candidate for office.



Recompletion

means an operation whereby a Completion in a Zone (or part of a Zone) is
abandoned in order to attempt a Completion in a different Zone (or different
part of a Zone) within the existing wellbore.



Reserve Fund

shall have the meaning set out in Article 8.4.C.



Reworking

means an operation conducted in the wellbore of a well after it is Completed to
secure, restore, or improve production in a Zone (or part of a Zone) that is
currently open to production in the wellbore. Such operations include well
stimulation operations, but exclude any routine repair or maintenance work,
drilling, Sidetracking, Deepening, Completing, Recompleting, or Plugging Back of
a well.



Secondee

means an employee of a Non-Operator or its Affiliate, who is subject to
Secondment.



Secondment

means the placement under Article 4.3 of an employee of a Non-Operator or its
Affiliate in Operator's organization to provide services under a Secondment
Agreement between Operator and such Non-Operator or its Affiliates.



Security

means (i) an irrevocable standby letter of credit or irrevocable commercial bank
guarantee issued by a bank; (ii) an on-demand bond issued by a surety
corporation; (iii) an irrevocable guarantee issued by a corporation or
government; (iv) any financial security required by the Contract or this
Agreement; and (v) any financial security agreed from time to time by the
Parties; provided that the bank, surety, corporation or government issuing the
guarantee, standby letter of credit, bond, or other security (as applicable) has
a net worth sufficient to pay its obligations in all reasonably foreseeable
circumstances.



Senior Executive

means any individual who has authority to settle a Dispute for a Party.





--------------------------------------------------------------------------------



Senior Supervisory Personnel

means, with respect to a Party, any director or officer of such Party, and any
individual who functions for such Party or one of its Affiliates at a management
level equivalent or superior to any individual functioning as such Party's
senior onsite manager or supervisor(s) who is responsible for or in charge of
the conduct of seismic acquisition, drilling, construction or production and
related operations, or any other field operations, but excluding all individuals
functioning at a level below such field manager or supervisor.



Sidetracking

means the directional control and intentional deviation of a well bore to change
the bottom hole location unless done to straighten the hole or to drill around
junk in the hole or to overcome other mechanical difficulties.



Testing

means an operation conducted in the well bore that is intended to evaluate the
capacity of a Zone to produce Hydrocarbons.



Total Amount in Default

means the sum of: (i) the Amount in Default; (ii) third-party costs of obtaining
and maintaining a Security held by the non-defaulting Parties, or the funds paid
by the Parties to allow Operator to obtain or maintain Security, under Article
8.3.A.2; plus (iii) interest at the Default Interest Rate accrued on the amount
calculated under (i) from the date this amount is due by the Defaulting Party
until paid in full by the Defaulting Party and on the amount calculated under
(ii) from the date this amount is incurred by the non-defaulting Parties until
paid in full by the Defaulting Party.



Total Available Production

means all Hydrocarbons produced in the Contract Area and saved less the
quantities used for Joint Operations and any losses.



Transfer

means any sale, assignment, novation, Encumbrance or other disposition by a
Party of any rights or obligations derived from the Contract or this Agreement
(including its Participating Interest), other than its Entitlement and its
rights to any credits, refunds or payments under this Agreement, and excluding
any direct or indirect Change in Control of a Party.



Urgent Operational Matters

means decisions on matters involving the use of a drilling rig, vessel or other
equipment (not normally maintained in the Contract Area) that is standing by in
the Contract Area.



Venture Information

means the information and results developed or acquired in Joint Operations,
which will be Joint Property, unless provided otherwise in this Agreement and/or
the Contract.



Work Program and Budget

means a work program for Joint Operations and corresponding budget as described
and approved under Article 6.



Zone

means a stratum of earth containing or thought to contain an accumulation of
Hydrocarbons separately producible from any other accumulation of Hydrocarbons.



1.2   Interpretation

1.1.A Title and Headings. The title and topical headings used in this Agreement
are for convenience only and shall not be construed as having any substantive
significance or as indicating that all of the provisions of this Agreement
relating to any topic are to be found in any particular Article.

1.1.B Derivatives. A capitalized derivative or other variation of a defined term
will have a corresponding meaning and be construed accordingly.

1.1.C  Singular and Plural. Reference to the singular includes a reference to
the plural and vice versa.

1.1.D Gender. Reference to any gender includes a reference to all other genders.

1.1.E Article. Unless otherwise provided, reference to any Article or an Exhibit
means an Article or Exhibit of this Agreement.



--------------------------------------------------------------------------------



1.1.F  Conflicts. If the provisions in the body of this Agreement conflict with
the provisions in any Exhibit, the provisions in the body of this Agreement
shall prevail.

1.1.G  Include. The terms "include" and "including" shall mean include or
including without limiting the generality of the description preceding such term
and are used in an illustrative sense and not a limiting sense.

ARTICLE 2 - TERM AND TERMINATION

2.1     Term

2.1.A This Agreement shall have effect from the Effective Date and shall
continue in effect until:

2.1.A.1 the Contract terminates;

2.1.A.2 all materials, equipment and personal property acquired for or used in
connection with Joint Operations or Exclusive Operations have been disposed of
or removed; and

2.1.A.3final settlement (including settlement of any financial audit carried out
under the Accounting Procedure) has been made.

2.1.B Despite Article 2.1.A:

2.1.A.1 Article 10 shall remain in effect until all Decommissioning obligations
under the Contract and applicable Laws have been satisfied; and

2.1.A.2the liability and payment obligations under Article 3.3.B and 3.3.C,
Article 4.5, Article 8, Article 15.2, Article 18, and the indemnity obligations
under Article 4.6.B, 7.3.A, [7.9.E], 10.1.C, 10.2.E.2, 14.2, 20.1.C and [Article
12 of Exhibit F] shall remain in effect until all obligations have been
extinguished and all Disputes have been resolved.

2.1.C Termination of this Agreement shall be without prejudice to any rights and
obligations arising out of or in connection with this Agreement that have
vested, matured, or accrued before such termination.

2.2     Termination

2.2.A  The Parties shall proceed to terminate the Contract in accordance with
the Contract and applicable Law, if any of the following events occur:

2.2.A.1 The Parties unanimously determine under this Agreement to terminate the
Contract;

2.2.A.2 All of the Parties are Defaulting Parties and are deemed to have elected
to withdraw under Article 8;

2.2.A.3 The Parties unanimously determine under Article 11 to surrender the
Contract Area, including any Exploitation Areas; and/or

2.2.A.4 All of the Parties elect to withdraw under Article 13.

ARTICLE 3 - SCOPE

3.1     Scope

3.1.A   The purpose of this Agreement is to establish the respective rights and
obligations of the Parties concerning operations and activities under the
Contract, including the joint exploration, appraisal, development, production of
Hydrocarbons (including treatment, storage, and handling of produced
Hydrocarbons upstream of the Delivery Point), the determination of Entitlements
at the Delivery Point, and Decommissioning.



--------------------------------------------------------------------------------



3.1.B The Parties confirm that, except to the extent expressly included in the
Contract, the following activities are outside of the scope of this Agreement:

3.1.B.1 Construction, operation, ownership, maintenance, repair, and removal of
facilities downstream from the Delivery Point;

3.1.B.2 Transportation of the Parties' Entitlements downstream from the Delivery
Point;

3.1.B.3 Marketing and sales of Hydrocarbons, except as expressly provided in
Article 7.12.E, Article 8.4 and Article 9;

3.1.B.4 Acquisition of rights to explore for, appraise, develop or produce
Hydrocarbons outside of the Contract Area (other than through unitization with
an adjoining contract area under the Contract or Laws); and

3.1.B.5 Exploration, appraisal, development, or production of minerals other
than Hydrocarbons, whether inside or outside the Contract Area.

3.2     Participating Interest and Cost Percentage

3.2.A Unless otherwise provided in this Agreement, the Participating Interests
and Cost Percentages of the Parties as of the Effective Date are:

Party

Participating Interest

Cost Percentage

HNEC

51%

57%

NEI

39%

43%

Note: when referring to a Party

's share of costs hereunder pertaining to their respective Participating
Interest the percentage of costs to be paid by each respective Party is
specified in the Cost Percentage Column. Thus for HNEC, each time hereunder this
Agreement refers to its share of costs related to its Participating interest
HNEC pays 57% and NEI pays 43%.



3.2.B If a Party Transfers all or part of its Participating Interest under the
provisions of this Agreement and the Contract, the Participating Interests and
Cost Percentage of the Parties shall be revised accordingly.

3.3     Ownership, Obligations and Liabilities

3.3.A    Unless otherwise provided in this Agreement, all the rights and
interests in and under the Contract, all Joint Property, and any Hydrocarbons
produced from the Contract Area shall, subject to the terms of the Contract, be
owned by the Parties in proportion to their respective Cost Percentages.

3.3.B  Unless otherwise provided in this Agreement, the obligations of the
Parties under the Contract and all costs and liabilities incurred by Operator
(or by any Party on behalf of all Parties, as set out in this Agreement) in
connection with Joint Operations shall be charged to the Joint Account and all
credits to the Joint Account shall be shared by the Parties, in proportion to
their respective Cost Percentages.

3.3.C  Each Party shall pay when due, in accordance with the Accounting
Procedure, its Cost Percentage share of Joint Account charges, including Cash
Calls and interest, accrued under this Agreement. A Party's payment of any
charge under this Agreement shall not prejudice its right to later contest the
charge.



--------------------------------------------------------------------------------



3.4     Government Participation

3.4.A   According to the PA, NAMCOR, RON's Oil & Gas Company is participating
with a 10% carried interest. Upon a discovery, NAMCOR will then will participate
fully in the rights and obligations of Parties under the Contract. At that time
NAMCOR would be added to and sign onto this Agreement with a full Participating
Interest and begin to pay their prorate costs. At such time, the Cost
Percentages herein will go away and all Parties will pay their prorate share of
obligations based on their respective Participating Interests.

3.4.B    The Parties shall sign such documents as may be necessary to effect
such transfer of interests and the joinder of NAMCOR as a full Party to this
Agreement at such time as a commercial discovery is made under the PA and this
Agreement.

ARTICLE 4 - OPERATOR

4.1     Designation of Operator

Hydrocarb Namibia Energy Corporation is designated as Operator, accepts the
rights, duties, and obligations of Operator, and agrees to act as such in
accordance with this Agreement.

4.2     Rights and Duties of Operator

4.2.A  Subject to the terms and conditions of this Agreement, Operator shall
have all of the rights, functions, and duties of Operator under the Contract,
shall have exclusive charge of Joint Operations, and shall conduct all Joint
Operations. Operator may employ independent contractors and agents, including
Affiliates of Operator, Non-Operators, or Affiliates of a Non-Operator, in such
Joint Operations.

4.2.B  In the conduct of Joint Operations Operator shall:

4.2.B.1  Perform Joint Operations in accordance with the Contract, the Laws, and
this Agreement, and consistent with approved Work Programs and Budgets (and if
applicable approved AFEs), and the decisions of the Operating Committee not in
conflict with this Agreement;

4.2.B.2  Conduct Joint Operations in a diligent, safe, and efficient manner in
accordance with good and prudent petroleum industry practices and field
conservation principles generally followed by the international petroleum
industry under similar circumstances;

4.2.B.3  Exercise due care with respect to the receipt, payment and accounting
of funds in accordance with good and prudent practices generally followed by the
international petroleum industry under similar circumstances;

4.2.B.4  Charge to the Joint Account in accordance with this Agreement and the
Accounting Procedure any damage, loss, cost, or liability arising out of,
incident to, or resulting from Joint Operations;

4.2.B.5  Subject to Article 4.6 and the Accounting Procedure, neither gain a
profit nor suffer a loss as a result of being the Operator, provided that
Operator may rely upon Operating Committee approval of specific accounting
practices not in conflict with the Accounting Procedure;

4.2.B.6  Perform the duties for the Operating Committee set out in Article 5,
and prepare and submit to the Operating Committee in a timely manner proposed
Work Programs and Budgets (and if applicable AFEs), as provided in Article 6;

4.2.B.7  Acquire all permits, consents, approvals, and surface or other rights
that may be required for or in connection with the conduct of Joint Operations;



--------------------------------------------------------------------------------



4.2.B.8  Upon receipt of reasonable advance notice, permit representatives of
any Party to have at all reasonable times during normal business hours and at
such Party

's own risk and cost reasonable access to Joint Operations, to observe Joint
Operations, to inspect Joint Property, to conduct HSE audits, and to conduct
financial audits and to observe taking of inventory as provided in the
Accounting Procedure;



4.2.B.9  Undertake to maintain the Contract in full force and effect consistent
with good and prudent petroleum industry practices generally followed by the
international petroleum industry under similar circumstances. Operator shall
timely pay and discharge all costs and liabilities incurred in connection with
Joint Operations and use its reasonable endeavors to keep the Joint Property
free from all liens, charges, and Encumbrances arising out of Joint Operations;

4.2.B.10 Pay in cash, and/or make available in kind, to the Government on behalf
of the Parties, in accordance with the Contract and the Laws, all periodic
payments, royalties, any domestic supply obligations, taxes, fees and other
payments relating to Joint Operations but excluding any taxes measured by the
incomes of the Parties;

4.2.B.11  Carry out the obligations of Operator under the Contract, including
preparing and furnishing such reports, records and information as may be
required under the Contract;

4.2.B.12  Have, in accordance with the decisions of the Operating Committee, the
exclusive right and obligation to represent the Parties in all dealings with the
Government with respect to matters arising under the Contract and Joint
Operations. Operator shall notify the other Parties as soon as possible of the
time, place, and agenda of such meetings. Subject to the Contract and any
necessary Government approvals, Non-Operators shall have the right to attend any
meetings with the Government with respect to such matters, but only as
observers. Nothing contained in this Agreement shall restrict any Party from
discussing with the Government with respect to any matter peculiar to its
particular business interests arising under the Contract or this Agreement, but
in such event such Party shall promptly advise the Parties, if possible before
and in any event promptly after such discussions; provided that such Party has
no duty to divulge to the other Parties any proprietary information involved in
such discussions or any matters not affecting the other Parties;

4.2.B.13  Subject to Article 9.3 and any decisions of the Operating Committee,
assess (to the extent lawful) alternatives for the disposition of Natural Gas
from a Discovery;

4.2.B.14  In case of an emergency (including a significant fire, explosion,
Natural Gas release, Crude Oil release, or sabotage; incident involving loss of
life, serious injury to an employee, contractor, or third party, or serious
property damage; strikes and riots; or evacuations of Operator personnel): (i)
take all necessary and proper measures for the protection of life, health, the
environment and property; and (ii) as soon as reasonably practicable, report to
Non-Operators the details of such event and any measures Operator has taken or
plans to take in response thereto;

4.2.B.15 Establish and implement under Article 6.6 an HSE Plan, which complies
with the Contract, Laws relating to HSE, this Agreement, generally accepted
practices of the international petroleum industry and decisions of the Operating
Committee;

4.2.B.16 Establish and implement anti-bribery and anti-corruption policies and
procedures consistent with Article 20.1;

4.2.B.17 Prior to appointing or engaging any independent contractor conduct
appropriate and proportionate due diligence concerning relevant criteria,
including such contractor

's ability to perform the proposed work properly, on time, within budgeted cost,
and in compliance with applicable legal and contractual requirements;





--------------------------------------------------------------------------------



4.2.B.18 Include in its contracts with independent contractors such requirements
as are necessary for them to comply with all standards and requirements
pertaining to international standards and compliance with RON

's Petroleum Code and its Contract.



4.3     Operator Personnel

Operator shall engage and/or retain only such employees, contractors,
consultants, and agents as are reasonably necessary to conduct Joint Operations.
Subject to the Contract and this Agreement, Operator shall determine the number
of such employees, contractors, consultants, and agents, the selection of such
persons, their hours of work, and their compensation.

4.4     Information Supplied by Operator

4.4.A  Subject to Article 15.3, Operator shall provide Non-Operators in a timely
manner with copies of the following information, data and reports relating to
Joint Operations (to the extent to be charged to the Joint Account) in digitized
format and if not available then in hard-copy as they are currently produced or
compiled from Joint Operations:

4.4.A.1  All logs, and surveys;

4.4.A.2  Proposed well design and any revisions for each well;

4.4.A.3  Daily drilling reports;

4.4.A.4  All Tests and core data and analysis reports;

4.4.A.5  Final well recap report;

4.4.A.6  Plugging reports;

4.4.A.7  Seismic sections and if applicable shot point location maps;

4.4.A.8  Final, and if requested by any Non-Operator intermediate, geological
and geophysical maps, interpretations and reports;

4.4.A.9  Engineering studies, and quarterly and annual progress reports on
Development Operations, which progress reports shall at least set out the then
current development schedule, the status of each such Development Operation from
inception to date, its cumulative costs to date and the cumulative commitments
undertaken;

4.4.A.10  Weekly production summary and production activity reports, and monthly
reports on well, reservoir, field and infrastructure performance;

4.4.A.11  Reservoir studies, annual reserve estimates, and annual forecasts of
production capability, infrastructure capacity, and scheduled outages, provided
that Operator makes no representations about the accuracy of its identification
of reserves and that each Non-Operator retains full responsibility for making
its own assessment of reserves for internal and reporting purposes;

4.4.A.12  Before filing with the Government, copies of all material reports
relating to Joint Operations or the Contract required, or anticipated, to be
furnished by Operator to the Government, and copies of such reports as filed;

4.4.A.13  As reasonably requested by a Non-Operator, other material studies and
reports relating to Joint Operations;

4.4.A.14  Data, reports, forecasts and schedules under agreements provided for
in Article 9;

4.4.A.15  Copies of accounting information and reports to be furnished under
Article 6.8 and the Accounting Procedure;



--------------------------------------------------------------------------------



4.4.A.16  Monthly and annual HSE key performance data and reports;

4.4.A.17  Such additional information as a Non-Operator may reasonably request,
provided that the preparation of such information will not unduly burden
Operator

's administrative and technical personnel, that the requesting Party or Parties
pay the costs of preparation of such information, and that only Non-Operators
who pay such costs will receive such additional information; and



4.4.A.18  Other reports as directed by the Operating Committee.

4.4.B  Operator shall give Non-Operators access at all reasonable times during
normal business hours to all data and reports (other than data and reports
provided to Non-Operators under Article 4.4.A) acquired in the conduct of Joint
Operations and for which a Non-Operator may reasonably request. Any Non-Operator
may make copies of such other data at its sole expense.

4.5  Settlement of Claims and Lawsuits

4.5.A  Operator shall promptly notify the Parties of any material claims or
suits that relate in any way to Joint Operations. Operator shall represent the
Parties and defend or oppose the claim or suit. Operator may in its sole
discretion compromise or settle any such claim or suit or any related series of
claims or suits for an amount not to exceed the equivalent of Fifty Thousand
U.S. dollars exclusive of legal fees. Operator shall obtain the approval and
direction of the Operating Committee on amounts in excess of the above-stated
amount. Without prejudice to the foregoing, each Non-Operator shall have the
right to be represented by its own counsel at its own expense in the settlement,
compromise, or defense of such claims or suits.

4.5.B  Any Non-Operator shall promptly notify the other Parties of any claim
made against such Non-Operator by a third party that arises out of or may affect
the Joint Operations, and such Non-Operator shall defend or settle the same in
accordance with any directions given by the Operating Committee. Those costs and
damages that are incurred under such defense or settlement, and that are
attributable to Joint Operations shall be reimbursed by the Operator to such
Non-Operator and charged to the Joint Account.

4.5.C  Despite Article 4.5.A and Article 4.5.B, each Party shall have the right
to participate in any such suit, prosecution, defense, or settlement conducted
under Article 4.5.A and Article 4.5.B, at its sole expense; provided always that
no Party may settle its Participating Interest share of any claim without first
satisfying the Operating Committee that it can do so without prejudicing the
interests of the Joint Operations.

4.6     Limitation on Liability of Operator

4.6.A  [Except as set out in Articles 4.6.D], neither Operator nor any other
Operator Indemnitee shall bear (except as a Party to the extent of its
Participating Interest share) any damage, loss, cost, or liability resulting
from performing (or failing to perform) the duties and functions of Operator,
and the Operator Indemnitees are hereby released from liability to Non-Operators
for any and all damages, losses, costs, and liabilities arising out of, incident
to, or resulting from such performance or failure to perform, even though caused
in whole or in part by a pre-existing defect, or the negligence (whether sole,
joint or concurrent), gross negligence, willful misconduct, strict liability or
other legal fault of Operator (or any other Operator Indemnitee).

4.6.B  The Parties shall (in proportion to their Participating Interests) defend
and indemnify Operator Indemnitees from any damages, losses, costs (including
reasonable legal costs and attorneys

' fees), and liabilities incident to claims, demands, or causes of action
brought by or for any person or entity, which claims, demands or causes of
action arise out of, are incident to or result from Joint Operations, even
though caused in whole or in part by a pre-existing defect, or the negligence
(whether sole, joint or concurrent), gross negligence, willful misconduct,
strict liability or other legal fault of Operator (or any other Operator
Indemnitee).





--------------------------------------------------------------------------------



4.6.C  Nothing in this Article 4.6 shall be deemed to relieve Operator from its
obligation to perform its duties and functions under this Agreement, or from its
Participating Interest share of any damage, loss, cost, or liability arising out
of, incident to, or resulting from Joint Operations.

4.7     Insurance Obtained by Operator

4.7.A   Operator shall procure and maintain for the Joint Account the types and
amounts of insurance required by the Contract.

4.7.B  Operator shall use its reasonable endeavors to require all contractors
performing work with respect to Joint Operations to:

4.7.B.1  Obtain and maintain any insurance in the types and amounts required by
the Contract.

4.7.B.2  Name the Parties as additional insureds on the contractor

's insurance policies and obtain from their insurers waivers of all rights of
recourse against the Parties and their insurers; and



4.7.B.3  Provide Operator with certificates evidencing such insurance before the
commencement of their services.

4.8     Commingling of Funds

4.8.A  Operator may commingle with Operator

's own funds the monies that it receives from or for the Joint Account under
this Agreement. Despite that monies of a Non-Operator have been commingled with
Operator's funds, Operator shall account to the Non-Operators for the monies of
the Non-Operators advanced or paid to Operator, whether for the conduct of Joint
Operations or as proceeds from the sale of Hydrocarbons or Joint Property under
this Agreement. Such monies of the Non-Operators shall be applied only to their
intended use and shall in no way be deemed to be funds belonging to Operator.



4.9     Resignation of Operator

Subject to Article 4.11, Operator may resign as Operator by so notifying the
other Parties at least one hundred and twenty (120) Days before the effective
date of such resignation.

4.10     Removal of Operator

4.10.A Subject to Article 4.11, Operator shall be removed upon receipt of notice
from any Non-Operator if:

4.10.A.1 Operator becomes insolvent or bankrupt, or makes an assignment for the
benefit of creditors;

4.10.A.2 A court order is made or an effective resolution is passed for the
reorganization under any bankruptcy law, dissolution, liquidation, or winding up
of Operator;

4.10.A.3 A receiver is appointed for a substantial part of Operator

's assets; or



4.10.A.4 Operator dissolves, liquidates, winds up, or otherwise terminates its
existence.

4.10.B Subject to Article 4.11, Operator may be removed by the decision of the
Non-Operators, as set out below, if Operator has committed a material breach of
this Agreement and has either failed to commence to cure that breach within
sixty (60) days of receipt of a notice from Non-Operators detailing the alleged
breach or failed to diligently pursue the cure to completion. Any decision of
Non-Operators to give notice of breach to Operator or to remove Operator under
this Article 4.10.B shall be made by an affirmative vote of 51% or more of the
total number of Non-Operators, excluding any Affiliates of the Operator, holding
a combined Participating Interest of at least fifty one percent (51%). However,
if Operator disputes such alleged commission of or failure to cure a material
breach and Dispute



--------------------------------------------------------------------------------



resolution proceedings are initiated under Article 18.2 concerning such breach,
then Operator shall remain appointed and no successor Operator may be appointed
pending the conclusion or abandonment of such proceedings, subject to the terms
of Article 8.3 with respect to Operator

's breach of its payment obligations.



4.10.C  If as a result of a Transfer, the total Participating Interests of
Operator and its Affiliates would become less than thirty percent (30%), then
Operator shall promptly notify the other Parties. The Parties shall vote within
sixty (60) Days of such notification on whether or not Operator should be
removed and a successor Operator should be named under Article 4.11.

An affirmative vote of one or more of the total number of Non-Operators holding
a combined Participating Interest of at least fifty one percent (51%) of the
Participating Interest held by all of the Non-Operators, shall be required to
remove Operator under this Article.

4.10.D If there is a Change in Control of Operator (other than a transfer of
Control to an Affiliate of Operator), Operator shall promptly notify the other
Parties. The Parties shall vote within thirty (30) Days of such notification on
whether or not Operator should be removed and a successor Operator should be
named under Article 4.11.

An affirmative vote of one or more of the total number of Non-Operators holding
a combined Participating Interest of at least fifty one percent (51%) of the
Participating Interest held by all of the Non-Operators, shall be required to
remove Operator under this Article.

4.10.E Subject to Article 4.11, Operator may be removed at any time without
cause by the affirmative vote of two (2) or more of the total number of
Non-Operators, excluding Affiliates of the Operator, holding at least seventy
one percent (71%) of the combined Participating Interest of such Non-Operators.

4.11     Appointment of Successor

When a change of Operator occurs under Article 4.9 or Article 4.10:

4.11.A  The Operating Committee shall meet as soon as possible to appoint a
successor Operator under the voting procedure of Article 5.9. No Party may be
appointed successor Operator against its will.

4.11.B  If Operator is removed, [other than under Article 4.10.C or Article
4.10.D], neither Operator, nor any Affiliate of Operator, shall have the right
to be considered as a candidate for the successor Operator.

4.11.C  The resigning or removed Operator shall, subject to its duty to use
reasonable efforts to mitigate the costs related to its resignation or removal,
be compensated out of the Joint Account for its reasonable costs directly
related to its resignation or removal, except for removal under Article 4.10.B.

4.11.D  The resigning or removed Operator and the successor Operator shall
arrange to take an inventory of all Joint Property and Hydrocarbons, and to
audit the books and records of the removed Operator. Such inventory and audit
shall be completed, if possible, no later than the effective date of the change
of Operator and shall be subject to the approval of the Operating Committee. The
costs and liabilities of such inventory and audit shall be charged to the Joint
Account.

4.11.E  The resignation or removal of Operator and its replacement by the
successor Operator shall not become effective before receipt of any necessary
Government approvals. Upon the effective date of the resignation or removal, the
successor Operator shall succeed to all duties, rights and authority prescribed
for Operator. The former Operator shall transfer to the successor Operator all
Joint Property, books of account, records and other documents maintained by
Operator pertaining to the Contract Area and to Joint Operations, and shall
endeavor to transfer rights, warranties, indemnities and duties under contracts
and licenses entered into for Joint Operations. Upon the effective date of its
resignation or removal the former Operator shall be released and discharged from
all obligations and liabilities as Operator accruing after such date after the
date the former Operator transfers all contracts and data to the successor
Operator.



--------------------------------------------------------------------------------



ARTICLE 5 - OPERATING COMMITTEE

5.1     Establishment of Operating Committee

To provide for the overall supervision and direction of Joint Operations, the
Parties establish an Operating Committee composed of representatives of each
Party holding a Participating Interest. Each Party shall appoint one (1)
representative and one (1) alternate representative to serve on the Operating
Committee. Each Party shall as soon as possible after the date of this Agreement
give notice in writing to the other Parties of the name and address of its
representative and alternate representative to serve on the Operating Committee.
Each Party shall have the right to change its representative and alternate
representative at any time by giving notice of such change to the other Parties.

5.2     Powers and Duties of Operating Committee

The Operating Committee shall have the power and duty to authorize and supervise
Joint Operations that are necessary or desirable to fulfill the Contract and
properly explore and exploit the Contract Area under this Agreement, the
Contract, the Laws, and generally accepted practices of the international
petroleum industry under similar circumstances; provided that Operating
Committee may not compel any Party to exercise, make, or take, or prevent any
Party from exercising, making, or taking, any right, decision, or action
concerning any matter or proposal under this Agreement, which right, decision or
action is reserved or delegated to a Party or the Parties.

5.3     Authority to Vote

The representative of a Party, or in the representative's absence the alternate
representative, shall be authorized to represent and bind such Party with
respect to any matter that is within the powers and duties of the Operating
Committee and is properly brought before the Operating Committee. Each such
representative or alternate representative shall have a vote equal to the
Participating Interest of the Party such person represents. The alternate
representative of each Party may attend any Operating Committee meetings, but
shall have no vote at such meetings, unless such Party's representative is
absent. In addition to the representative and alternate representative, each
Party may send technical and other advisors to any Operating Committee meetings.

5.4     Subcommittees

The Operating Committee may establish subcommittees for any purposes that the
Operating Committee may deem appropriate. Each subcommittee shall function in an
advisory capacity to the Operating Committee or as otherwise determined
unanimously by the Parties. Each Party shall have the right to appoint a
representative to each subcommittee.

5.5     Notice of Meeting

5.5.A  Operator may call a meeting of the Operating Committee by giving notice
to the Parties at least fifteen (15) Days in advance of such meeting.

5.5.B  Any Non-Operator may request a meeting of the Operating Committee by
giving notice to all the other Parties. Upon receiving such request, Operator
shall call such meeting for a date not fewer than fifteen (15) Days nor more
than twenty (20) Days after receipt of the request.

5.5.C  The notice periods above may only be waived with the unanimous consent of
all the Parties.



--------------------------------------------------------------------------------



5.6     Contents of Meeting Notice

5.6.A  Each notice of a meeting of the Operating Committee as provided by
Operator shall contain:

5.6.A.1  The date, time, and location of the meeting;

5.6.A.2  An agenda of the matters and proposals to be considered and/or voted
upon at such meeting; and

5.6.A.3  Information about each matter and proposal to be considered and/or
voted on at the meeting (including all appropriate supporting information not
previously distributed to the Parties) sufficient to enable the Parties to be
well informed about such matters and proposals before such meeting.

5.6.B  A Party may add additional matters and proposals to the agenda for any
meeting, by giving notice to the other Parties not fewer than seven (7) Days
before such meeting.

5.6.C  On the request of a Party, and with the unanimous consent of all Parties,
the Operating Committee may consider at a meeting a matter and/or proposal not
in the agenda for such meeting.

5.7     Location of Meetings

All meetings of the Operating Committee shall be held in Houston, Texas or
elsewhere as the Operating Committee may decide.

5.8     Operator's Duties for Meetings

5.8.A  Operator's duties, concerning meetings of the Operating Committee and any
subcommittee, shall include:

5.8.A.1  Timely preparation and distribution of the agenda;

5.8.A.2  Organization and conduct of the meeting; and

5.8.A.3  Preparation of a written record or minutes of each meeting.

5.8.B  Operator shall have the right to appoint the chairman of the Operating
Committee and all subcommittees.

5.9     Voting Procedure

Except as otherwise expressly provided in this Agreement, decisions, approvals,
and other actions of the Operating Committee on all proposals (other than
proposals on matters reserved to the Parties) coming before it shall be decided
by the affirmative vote of two (2) or more Parties that are not Affiliates then
having collectively at least 75 percent (75%) of the Participating Interests.

5.10     Record of Votes

The chairman of the Operating Committee shall appoint a secretary who shall make
a record of each proposal voted on and the results of such voting at each
Operating Committee meeting. Each representative shall sign and be provided a
copy of such record of votes at the end of such meeting. Such signed record
shall be considered the final record of the decisions of the Operating
Committee.

5.11     Minutes

The secretary shall provide each Party with a copy of the minutes of the
Operating Committee meeting within fifteen (15) Business Days after the end of
the meeting. Each Party shall notify the secretary within fifteen (15) Days
after receipt of such minutes specifying any objections and corrections to the
minutes. A failure to give notice specifying objections and corrections to such
minutes within such fifteen (15) Day period shall be deemed



--------------------------------------------------------------------------------



to be approval of such minutes. In any event, the record of votes under Article
5.10 shall take precedence over the minutes described above.

5.12     Voting by Notice

5.12.A     In lieu of a meeting, any Party may submit any proposal to the
Operating Committee for a vote by notice. The proposing Party or Parties shall
notify Operator who shall give each Party's representative notice describing the
proposal so submitted and whether Operator considers such proposal to require
urgent determination. Operator shall include with such notice adequate
documentation in connection with such proposal to enable the Parties to decide.
Each Party shall communicate its vote by notice to Operator and the other
Parties within one of the following appropriate time periods after receipt of
Operator's notice:

5.12.A.1 Forty Eight (48) hours in the case of Urgent Operational Matters

5.13     Effect of Vote

All decisions taken by the Operating Committee under this Article 5 shall be
conclusive and binding on all the Parties, except in the following cases.

5.13.A If under this Article 5, a Joint Operation has been properly proposed to
the Operating Committee and the Operating Committee has not approved such
proposal in a timely manner, then any Party that voted for such proposal shall
have the right for the appropriate period specified below to propose, under
Article 7, an Exclusive Operation involving operations essentially the same as
those proposed for such Joint Operation.

5.13.A.1 For proposals related to Urgent Operational Matters, such right shall
be exercisable for twenty-four (24) hours after the time specified in Article
5.12.A.1 has expired or after receipt of Operator's notice given to the Parties
under Article 5.13.D, as applicable.

5.13.A.2 For proposals to develop a Discovery, such right shall be exercisable
for ten (10) Days after the date the Operating Committee was required to
consider such proposal under Article 5.6 or Article 5.12.

5.13.A.3 For all other proposals, such right shall be exercisable for five (5)
Days after the date the Operating Committee was required to consider such
proposal under Article 5.6 or Article 5.12.

ARTICLE 6 - WORK PROGRAMS AND BUDGETS

6.1     Preparation and Approval

6.1.A     Within fifteen (15) Days after the signing of this Agreement, Operator
shall deliver to the Parties the current annual work program pending to be
performed that has been submitted to RON with a Budget detailing the Joint
Operations to be performed and the estimated costs forecast to be charged to the
Joint Account during the remainder of this Calendar Year in which this Agreement
was signed. This initial work program in addition to work already performed in
late 2011 and 2012, is to be itemized and estimated using an AFE together with
the Operating Committee and presented by Operator to non-Operator.

On or before the 30th Day after the renewal of the related exploration license
each Calendar Year afterwards, Operator shall deliver to the Parties a proposed
annual Work Program and Budget detailing the Joint Operations Operator proposes
to be performed and the estimated costs forecast to be charged to the Joint
Account during the next Calendar Year and prior to any expiration of the initial
four (4) year exploration period.



--------------------------------------------------------------------------------



6.1.B  After the initial work program that has already been approved, including
renewal of the annual license fee by RON for 2012 the current work program AFE
will be presented by Operator. In the future, during the preparation of the
proposed Work Programs and Budgets, Appraisal Plans and Development Plans
contemplated in this Article 6, Operator shall consult with the Operating
Committee or the appropriate subcommittees regarding the contents of such Work
Programs and Budgets, Appraisal Plans, and Development Plans.

6.1.C  Each annual Work Program and Budget shall with respect to the applicable
Calendar Year contain inter alia:

6.1.C.1 An itemized list of the operations and activities to be conducted,
described in sufficient detail to afford ready identification of the nature,
scope, location, timing, and duration of each such operation and activity,
including:

(a)     designating whether such line item is intended to satisfy the Minimum
Work Obligations of the Contract, the commitments of a previously approved
appraisal Work Program and Budget, and/or the commitments of a previously
approved Development Plan; and

(b)     specifying whether such line item is firm or contingent and the
conditions under which the Operating Committee may decide to make a contingent
line item firm;

6.1.C.2 An estimate of the costs corresponding to each such line item enumerated
in sufficient detail to be readily tracked and charged under the Accounting
Procedure and consistent with the Contract;

6.1.C.3 An estimate of funds to be expended by Calendar Quarter;

6.1.D Within fifteen (15) Days of such delivery, or earlier if necessary to meet
any applicable deadline under the Contract, the Operating Committee shall meet
to consider, modify (if appropriate), and either approve or reject the proposed
Work Program and Budget (including any agreed modifications) under Article 5.9;
provided that no Work Program and Budget may provide for Appraisal Operations
that exceed the scope of, or conflict with, any previously approved Appraisal
Plan, and/or provide for Development Operations that exceed the scope of, or
conflict with, any previously approved Development Plan, unless such previously
approved plans, programs, and budgets are amended at or before the adoption of
the annual Work Program and Budget.

6.1.E Any Joint Operations that cannot be efficiently completed within a single
Calendar Year may be proposed in a multi-year Work Program and Budget. Upon
approval by the Operating Committee, such multi-year Work Program and Budget
shall, subject only to revisions approved by the Operating Committee afterwards:
(i) remain in effect as between the Parties (and the associated cost estimate
shall be a binding pro-rata obligation of each Party) through the completion of
such Joint Operations; and (ii) be reflected in each annual Work Program and
Budget. If the Contract requires that Work Programs and Budgets be submitted to
the Government for approval, such multi-year Work Program and Budget shall be
submitted to the Government either in a single request for a multi-year approval
or as part of the annual approval process, under the Contract.

6.1.F Approval of a Work Program and Budget by the Operating Committee shall
authorize Operator to submit such Work Program and Budget to the Government for
approval (if required) under the Contract. If the Government requests changes to
such Work Program and Budget as a condition to granting its approval under the
Contract, Operator shall promptly notify the Parties of the Government

's proposed changes and shall submit a revised Work Program and Budget to the
Operating Committee for further consideration. Nothing herein shall convey
authority to RON requiring any specific work be accomplished other than what has
been specifically outlined in the PA which states also that any work completed
also fulfills any dollar estimate requirements to perform such work.





--------------------------------------------------------------------------------



6.1.G If a Work Program and Budget is not approved by the Operating Committee at
least two (2) Business Days before the last date for Government approval under
the Contract, Operator may submit to the Government a Work Program and Budget
for the applicable Calendar Year, setting out those Joint Operations, which are:

6.1.G.1 consistent with the scope of, and not in conflict with, the Minimum Work
Obligations of the Contract, the commitments of a previously approved appraisal
Work Program and Budget, and/or the commitments of a previously approved
Development Plan; and

6.1.G.2 reasonably necessary to keep the Contract in full force and effect, to
satisfy the Minimum Work Obligations of the Contract, to meet the commitments of
a previously approved appraisal Work Program and Budget, and to meet the
commitments of a previously approved Development Plan, that in each case are
required to be carried out during the relevant Calendar Year. In determining the
Joint Operations that are reasonably necessary for the purposes of the preceding
sentence, the proposed Joint Operations receiving the largest Participating
Interest vote (even if less than the applicable percentage under Article 5.9)
shall be adopted. If competing proposals receive equal Participating Interests
votes, then Operator shall choose between those competing proposals.

In this event, the Operating Committee shall be deemed to have approved such
Work Program and Budget. Operator shall be reimbursed by the Parties for their
Participating Interest shares of costs incurred by Operator and deemed approved
under this Article 6.1.G.

6.1.H  A Party may at any time, by notice to the other Parties, propose that a
Work Program and Budget be amended. To the extent that such amendment is
approved by the Operating Committee, the relevant Work Program and/or Budget
shall, subject to obtaining any requisite Government approval under the
Contract, be deemed amended accordingly; provided that, any such amendment shall
not deauthorize or invalidate any commitment or expenditure already made by the
Operator in accordance with any previous authorization given under this
Agreement.

6.1.I  If a Work Program and Budget, as proposed, revised and/or amended, is
approved by the Operating Committee and satisfies the requirements of the
Contract, including (if required) being approved, or deemed to be approved, by
the Government, Operator shall, subject to complying with Articles 6.8 and 6.9,
be authorized to conduct the Joint Operations set out in such approved Work
Program and Budget.

6.2     Exploration and Appraisal

6.2.A   Subject to Article 6.8, approval of any Work Program and Budget that
includes:

6.2.A.1  An Exploration Well, whether by drilling, Deepening or Sidetracking,
shall include approval for:

All expenditures necessary for drilling, Deepening or Sidetracking, as
applicable, and Testing and Completing an Exploration Well.

6.2.B  Any Party desiring to propose a Completion attempt, or an alternative
Completion attempt, must do so within the time period provided in Article
5.12.A.1 by notifying all other Parties. Any such proposal shall include an AFE
for such Completion costs.

6.2.C  If a Discovery is made, Operator shall deliver any notice of Discovery
required under the Contract and shall as soon as possible submit to the Parties
a report containing available details concerning the Discovery and Operator

's recommendation as to whether the Discovery merits appraisal.



6.2.D  If the Operating Committee determines that the Discovery merits
appraisal, Operator within fifteen (15) Days shall deliver to the Parties a
proposed Appraisal Plan for such Discovery, which shall in addition to the
information required under Article 6.1.C contain:

6.2.D.1  A delineation of the proposed Appraisal Area; and



--------------------------------------------------------------------------------



6.2.D.2  Any other information concerning the proposed Appraisal Operations
requested by a Party,

together with the proposed appraisal Work Program and Budget (or a multi-year
appraisal Work Program and Budget under Article 6.1.E) to carry out the first
Calendar Year of the Appraisal Plan, and provisional Work Programs and Budgets
to carry out the remainder of the Appraisal Plan.

6.2.E  Within fifteen (15) Days after receipt of the proposed Appraisal Plan and
associated proposed appraisal Work Program and Budget, or earlier if necessary
to meet any applicable deadline under the Contract, the Operating Committee
shall meet to consider, modify (if appropriate), and then either approve or
reject the proposed Appraisal Plan (including any proposed modifications) and
the first annual (or multi-year) appraisal Work Program and Budget.

6.2.F  If the Operating Committee approves the Appraisal Plan and the associated
appraisal Work Program and Budget, Operator shall, as soon as possible, take
such steps as may be required under the Contract to secure approval of such
Appraisal Plan and the associated appraisal Work Program and Budget for the
first Calendar Year by the Government. If the Government requests changes to
such Appraisal Plan or associated appraisal Work Program and Budget for the
first Calendar Year as a condition to granting its approval under the Contract,
then Operator shall promptly notify the Parties of the Government

's proposed changes and may submit a revised Appraisal Plan and associated
appraisal Work Program and Budget for the first Calendar Year to the Operating
Committee for further consideration.



6.2.G  If the Appraisal Plan is approved by the Government, the associated
appraisal Work Program and Budget for the first Calendar Year shall be deemed to
be incorporated into and form part of the then current annual Work Program and
Budget.

6.3     Development

6.3.A  If the Operating Committee determines that a Discovery may be a
Commercial Discovery, Operator within thirty (30) Days of such determination
shall deliver to the Parties a proposed Development Plan for such Discovery,
which shall in addition to the information required under Article 6.1.C contain:

6.3.A.1  A delineation of the proposed Exploitation Area and formal request for
exploration license from RON;

6.3.A.2  An estimated date for the commencement of Production Operations;

6.3.A.3  A production forecast of estimated production of each type of
Hydrocarbon to be produced by Calendar Year for the estimated productive life of
the Commercial Discovery;

6.3.A.4  A description of all material facilities to be constructed as Joint
Property;

6.3.A.5  An estimated Decommissioning Work Program and Budget; and

6.3.A.6  Any other information related to Development Operations and Production
Operations requested by the Operating Committee,

together with the proposed development Work Program and Budget (or a multi-year
development Work Program and Budget under Article 6.1.E) for the first Calendar
Year of the Development Plan, and work schedule for the remainder of the
Development Plan.

6.3.B  As soon as practicable after receipt of the proposed Development Plan and
associated proposed development Work Program and Budget, each Party shall
furnish to Operator and the other Parties any comments, suggestions, or proposed
amendments it may have for the proposed Development Plan.

6.3.C  Within seven (7) Days after receipt of the proposed Development Plan and
associated proposed development Work Program and Budget, or earlier if necessary
to meet any applicable deadline under the Contract, the Operating Committee
shall meet to consider, modify (if appropriate) and then either approve or
reject the proposed Development Plan (including any proposed modifications) and
the associated first annual (or multi-year) Work Program and Budget.



--------------------------------------------------------------------------------



6.3.D  If the Operating Committee determines that the Discovery is a Commercial
Discovery and approves the corresponding Development Plan, Operator shall, as
soon as possible, deliver any notice of Commercial Discovery required under the
Contract and take such other steps as may be required under the Contract to
secure approval of the Development Plan and associated development Work Program
and Budget for the first Calendar Year by the Government. If the Government
requests changes in the Development Plan and associated development Work Program
and Budget for the first Calendar Year as a condition to granting approval under
the Contract, then Operator shall promptly notify the Parties of the Government

's proposed changes and may submit a revised Development Plan and associated
development Work Program and Budget for the first Calendar Year to the Operating
Committee for further consideration.



6.3.E  If the Development Plan is approved by the Government, the associated
development Work Program and Budget for the first Calendar Year shall be
incorporated into and form part of the then current Work Program and Budget.
Operator shall periodically review the Development Plan and development Work
Program and Budget and propose amendments as may be prudent, and the Operating
Committee shall consider, modify (if necessary), and approve or reject those
proposed amendments under Article 5.9.

6.4     Production

6.4.A At least thirty (30) Days before first commercial production, Operator
shall deliver to the Parties a proposed production Work Program and Budget that
shall in addition to the information required under Article 6.1.C contain the
projected production schedule for the remainder of the Calendar Year in which
first commercial production begins and, if fewer than three (3) Months remain in
the current Calendar Year, for the next Calendar Year. On or before the 15th Day
of January of each Calendar Year thereafter, Operator shall deliver to the
Parties a proposed production Work Program and Budget that shall in addition to
the information required under Article 6.1.C contain the projected production
schedule for the next Calendar Year and if required under the Contract and this
Agreement Decommissioning plans including estimated costs of Decommissioning.

6.4.B Within fifteen (15) Days after receipt of the proposed production Work
Program and Budget, or earlier if necessary to meet any applicable deadline
under the Contract, the Operating Committee shall meet to consider, modify (if
appropriate) and then either approve or reject the proposed production Work
Program and Budget.

6.4.C If the Operating Committee approves the production Work Program and
Budget, Operator shall, as soon as possible, take such steps as may be required
under the Contract to secure approval of such production Work Program and Budget
by the Government. Approval of a production Work Program and Budget by the
Operating Committee shall authorize Operator to submit such Work Program and
Budget to the Government for approval (if required) under the Contract. If the
Government requests changes to such production Work Program and Budget Year as a
condition to granting its approval under the Contract, then Operator shall
promptly notify the Parties of the Government

's proposed changes and shall submit a revised production Work Program and
Budget to the Operating Committee for further consideration.



6.4.D If a production Work Program and Budget is not approved by the Operating
Committee before the date by which approval is required under the Contract,
Operator may submit to the Government a Work Program and Budget for the
applicable Calendar Year, setting out those Joint Operations that are:

6.4.D.1 consistent with the scope of, and not in conflict with, the commitments
of a previously approved Development Plan; and



--------------------------------------------------------------------------------



6.4.D.2 necessary to keep the Contract in full force and effect and meet the
commitments of a previously approved Development Plan that are required to be
carried out during the relevant Calendar Year.

6.5     HSE Plan

6.5.A Operator shall in the conduct of Joint Operations:

6.5.A.1 Prepare and establish an HSE Plan designed to achieve safe and reliable
conduct of operations and activities, to avoid significant and unintended impact
on the safety and health of people, on property, and on the environment, and to
comply with Laws relating to HSE with regard to RON

's Petroleum Code and the requirements of the PA;



6.5.A.2 Carry out the HSE Plan in conformance with Laws relating to HSE and in a
manner consistent with standards and procedures generally followed in the
international petroleum industry under similar circumstances;

6.5.A.3 Plan and conduct Joint Operations consistent with the HSE Plan; and

6.5.A.4 Design and operate Joint Property consistent with the HSE Plan.

6.5.B  The Operating Committee shall at least annually review and approve:

6.5.C  In the conduct of Joint Operations, Operator shall:

establish and carry out a program for regular HSE assessments. The purpose of
such assessments is to periodically review HSE systems and procedures, including
actual practice and performance, to verify that the HSE Plan is in place and
fulfills the requirements of Article 6.6.A, that the HSE Plan is being properly
carried out and that the HSE Plan as carried out is effective. Operator shall,
at a minimum, conduct such an assessment before entering into significant new
Joint Operations and before undertaking any major changes to existing Joint
Operations. Upon reasonable notice given to Operator, Non-Operators shall have
the right to participate in such HSE assessments.

6.6     Contract Awards

Subject to the Contract, Operator shall award any sub-contracts to the best
qualified contractors as determined by cost and ability to perform the contract
without the obligation to tender and without informing or seeking the approval
of the Operating Committee, except that before entering into contracts with
Affiliates of Operator exceeding $250,000 U.S. dollars, Operator shall obtain
the approval of the Operating Committee.

6.6.A   Procedure A

Operator shall award the contract to the best qualified contractor, as
determined by cost, quality, and ability to perform the contract properly, on
time, within budgeted cost, and in compliance with applicable legal and
contractual requirements, without the obligation to tender and without informing
or seeking the approval of the Operating Committee, except that before entering
into contracts with Affiliates of Operator or of any Non-Operator exceeding
$250,000 U.S. dollars, Operator shall obtain the approval of the Operating
Committee.

6.6.B   Procedure B

Operator shall:

6.6.B.1  Provide the Parties with a list of the entities whom Operator proposes
to invite to tender for the contract;

6.6.B.2  Add to the tender list any entity whom a Party reasonably requests to
be added within fourteen (14) Days of receipt of such list;

6.6.B.3  Complete the tendering process within a reasonable period of time;



--------------------------------------------------------------------------------



6.6.B.4  Inform the Parties of the entities to whom the contract has been
awarded, provided that before awarding contracts to Affiliates of Operator or of
any Non-Operator that exceed $250,000, Operator shall obtain the approval of the
Operating Committee;

6.6.B.5  Circulate to the Parties a competitive bid analysis stating the reasons
for the choice made; and

6.6.B.6  Upon the request of a Party, provide such Party with a copy of the
final version of the contract.

6.6.C  Procedure C

Operator shall:

6.6.C.1 Provide the Parties with a list of the entities whom Operator proposes
to invite to tender for the contract;

6.6.C.2 Add to such list any entity whom a Party reasonably requests to be added
within fourteen (14) Days of receipt of such list;

6.6.C.3 Prepare and dispatch the tender documents to the entities on the tender
list and to Non-Operators;

6.6.C.4 After the expiration of the period allowed for tendering, consider, and
analyze the details of all bids received;

6.6.C.5 Prepare and circulate to the Parties a competitive bid analysis, stating
Operator

's recommendation as to the entity to whom the contract should be awarded, the
reasons for the recommendation, and the technical, commercial, and contractual
terms to be agreed upon;



6.6.C.6 Obtain the approval of the Operating Committee to the recommended bid;
and

6.6.C.7 Upon the request of a Party, provide such Party with a copy of the final
version of the contract.

6.7     Authorization for Expenditure (

"AFE") Procedure



6.7.A  Before incurring any commitment or expenditure for a Joint Operation,
which commitment or expenditure is estimated to be:

6.7.A.1 More than 250,000 U.S. dollars in an exploration or appraisal Work
Program and Budget;

6.7.A.2 More than 3,000,000 U.S. dollars in a development Work Program and
Budget;

6.7.A.3 More than 3,000,000 U.S. dollars in a production Work Program and
Budget, and

6.7.A.4 More than 1,000,000 U.S. dollars in a Decommissioning Work Program and
Budget,

Operator shall send to each Non-Operator an AFE as described in Article 6.8.C;
provided that, Operator shall not be obliged to furnish an AFE to the Parties
with respect to any Minimum Work Obligations, workovers of wells and general and
administrative costs that are listed as separate line items in an approved Work
Program and Budget.

6.7.B Each AFE furnished by Operator shall:

6.7.B.1 Identify the corresponding Joint Operation by specific reference to the
applicable line items in the Work Program and Budget;

6.7.B.2 Describe the Joint Operation in detail;

6.7.B.3 Contain Operator

's best estimate of the total commitments and expenditures required to carry out
such Joint Operation;



6.7.B.4 Outline the proposed work schedule;



--------------------------------------------------------------------------------



6.7.B.5 Provide a forecast schedule of commitments and expenditures, if known;
and

6.7.B.6 Be accompanied by such other supporting information as is necessary for
an informed decision, or as may be requested by a Party.

6.8     Over-expenditures of Work Programs and Budgets

6.8.A  For commitments and expenditures with respect to any line item of an
approved Work Program and Budget, Operator shall be entitled to incur in
connection with the corresponding Joint Operation without further approval of
the Operating Committee a combined over-commitment and over-expenditure for such
line item up to ten percent (10%) of the authorized amount for such line item;
provided that the cumulative total of all over-commitments and over-expenditures
for a Calendar Year shall not exceed five percent (5%) of the total annual Work
Program and Budget in question.

6.8.B  At such time Operator reasonably anticipates that the total amount of the
commitments and expenditures actually incurred plus the commitments to be
incurred with respect to such line item exceeds the limits of Article 6.9.A,
Operator shall furnish to the Operating Committee Operator

's reasonably detailed estimate of the total commitments and expenditures
required to carry out the Joint Operation corresponding to such line item,
together with supporting information.



6.8.C  The requirements contained in this Article 6 shall be without prejudice
to Operator

's rights and duties to make immediate expenditures, incur commitments and/or
take actions for emergencies under Article 4.2.B.14; provided that Operator
shall promptly report the particulars of the emergency to the Parties, together
with the future actions it intends to take and its estimate of the cost of
expenditures and commitments incurred or to be incurred. As soon as practicable,
Operator shall submit any necessary budget revision concerning such emergencies
to the Operating Committee for approval and incorporation into the relevant Work
Program and Budget.



aRTICLE 7 - OPERATIONS BY FEWER THAN ALL PARTIES
-Not USED

ARTICLE 8 - DEFAULT

8.1     Default and Notice

8.1.A Any Party that fails to pay when due its share of Joint Account charges
(including Cash Calls and interest), or provide when due and maintain any
Security required of such Party under the Contract or this Agreement, or perform
its indemnity obligations under the Contract or this Agreement, shall be in
default under this Agreement (a "Defaulting Party"). Operator, or any
non-defaulting Party in case Operator is in default under this Agreement, shall
promptly give a Default Notice to the Defaulting Party and each of the other
Parties.

8.1.B  For the duration of the Default Period the Party in default shall be a
Defaulting Party for the purposes of this Agreement. All Default Amounts shall
bear interest at the Default Interest Rate from the due date to the date of
receipt of payment.

8.2     Operating Committee Meetings, Data, Except as provided in Article 8.3.C,
the Defaulting Party has no right, during the Default Period, to:



--------------------------------------------------------------------------------



8.2.A.1 Call or attend Operating Committee or subcommittee meetings;

8.2.A.2 Vote on any matter coming before the Operating Committee or any
subcommittee;

8.2.A.3 Have access to any data or information relating to any operations under
this Agreement;

8.2.A.4 Consent to or reject data trades between the Parties and third parties,
nor access any data received in such data trades;

8.2.A.5 Consent to or reject any Transfer or otherwise exercise any other rights
with respect to Transfers under this Article 8 or under Article 12;

8.2.A.6 Receive its Entitlement under Article 8.4; or

8.2.A.7 Take assignment of any portion of another Party's Participating Interest
if such other Party is either in default or withdrawing from this Agreement and
the Contract.

8.2.B During the Default Period the Defaulting Party:

May not transfer all or part of its Participating Interest, except to
non-defaulting Parties under this Article 8.

8.2.C Despite any other provisions in this Agreement, during the Default Period:

8.2.C.1 Unless agreed otherwise by the non-defaulting Parties, the voting
interest of each non-defaulting Party shall be equal to the ratio such
non-defaulting Party's Participating Interest bears to the total Participating
Interests of the non-defaulting Parties;

8.2.C.2 Any matters requiring a unanimous vote or approval of the Parties shall
not require the vote or approval of the Defaulting Party;

8.2.C.3 The Defaulting Party shall be deemed to have elected not to participate
in any operations that are voted upon during the Default Period, to the extent
such an election would be permitted by Article 5.13 and Article 7; and

8.2.C.4 The Defaulting Party shall be deemed to have approved, and shall join
with the non-defaulting Parties in taking, any other actions voted on during the
Default Period.

8.3     Allocation of Defaulted Amounts

8.3.A The Party providing the Default Notice under Article 8.1 shall include in
the Default Notice to each non-defaulting Party a statement of:

8.3.A.1 The amount that the non-defaulting Party shall pay as its portion of the
Amount in Default; and

8.3.A.2 If the Defaulting Party has failed to obtain or maintain any Security
required of such Party in order to maintain the Contract in full force and
effect, the type and amount of the Security the non-defaulting Parties shall
post or the funds they shall pay in order to allow Operator, or (if Operator is
in default) the notifying Party, to post and maintain such Security.

Unless otherwise agreed, the non-defaulting Parties shall satisfy the
obligations for which the Defaulting Party is in default in proportion to the
ratio that each non-defaulting Party's Participating Interest bears to the
Participating Interests of all non-defaulting Parties.

8.3.B If the Defaulting Party remedies its default in full before the Default
Period commences, the notifying Party shall promptly notify each non-defaulting
Party by facsimile and by telephone or email, and the non-defaulting Parties
shall be relieved of their obligations under Article 8.3.A. Otherwise, each
non-defaulting Party shall satisfy its obligations under Article 8.3.A.1 before
the Default Period commences and its obligations under Article 8.3.A.2 within
ten (10) Days after the Default Notice. If any non-defaulting Party fails to
timely satisfy such obligations, such Party shall be a Defaulting Party subject
to



--------------------------------------------------------------------------------



the provisions of this Article 8. The non-defaulting Parties shall be entitled
to receive their respective shares of the Total Amount in Default payable by
such Defaulting Party under this Article 8.

8.3.C At any time before the date of:

Notice of exercise of the rights under Article 8.4.D to compel the Defaulting
Party to withdraw from this Agreement or to sell its Participating Interest, as
applicable, a Defaulting Party may remedy its default by paying to the Operator
the Total Amount in Default. A Party may pay a portion of its default by paying
to the Operator less than the Total Amount in Default, but shall remain in
default.

8.3.D If Operator is a Defaulting Party, then all payments otherwise payable to
the Joint Account under this Agreement shall be made to the notifying Party
instead of to the Joint Account until the Operator's default is cured or a
successor Operator appointed.

8.3.D.1 The notifying Party shall maintain such funds in a segregated account
separate from its own funds and shall apply such funds to third party claims due
and payable from the Joint Account of which it has notice, to the extent
Operator would be authorized to make such payments under this Agreement. The
notifying Party shall be entitled to bill or Cash Call the other Parties under
the Accounting Procedure for proper third party charges that become due and
payable during such period to the extent sufficient funds are not available.
When Operator has cured its default or a successor Operator is appointed, the
notifying Party shall turn over all remaining funds in the account to Operator
and shall provide Operator and the other Parties with a detailed accounting of
the funds received and expended during this period. The notifying Party shall
not be liable for damages, losses, costs, or liabilities arising as a result of
its actions under this Article 8.3.D, except to the extent Operator would be
liable under Article 4.6.

8.3.D.2 While the Operator is a Defaulting Party, the Operator shall continue to
perform its other functions as the Operator that are not transferred to the
notifying Party by this Article, until Operator is removed or resigns.

8.3.E If all Parties are Defaulting Parties, then the Parties shall be deemed to
have collectively decided to withdraw, and the Parties agree that they shall be
bound by the terms and conditions of this Agreement for so long as may be
necessary to wind up the affairs of the Parties with the Government, to satisfy
any requirements of the Contract and Laws and to facilitate the sale,
disposition or abandonment of property or interests held by the Joint Account,
all under Article 2.

8.4     Remedies

8.4.A During the Default Period, the Defaulting Party has no right to take in
kind or separately dispose of its Entitlement, which Entitlement shall under
this Article 8.4.A vest in and be the property of the non-defaulting Parties.
Operator (or the notifying Party if Operator is a Defaulting Party) shall be
authorized and under Article 8.4.I has a power of attorney to take and sell such
Entitlement in an arm's-length sale on terms that are commercially reasonable
under the circumstances and, after deducting all costs and liabilities incurred
in connection with such sale pay the net proceeds to the non-defaulting Parties
in proportion to the amounts they are owed by the Defaulting Party as a part of
the Total Amount in Default (in payment of first the interest and then the
principal) and apply such net proceeds toward the establishment of the Reserve
Fund, if applicable, until the Total Amount in Default is recovered and such
Reserve Fund is established. Any surplus remaining shall be paid to the
Defaulting Party, and any deficiency shall be carried forward as a Default
Amount. When making sales under this Article 8.4.A, the non-defaulting Parties
shall have no obligation to share any existing market or obtain a price equal to
the price at which their own production is sold.

8.4.B If Operator disposes of any Joint Property or if any other credit or
adjustment is made to the Joint Account during the Default Period, Operator (or
the notifying Party if Operator is a Defaulting Party) shall be entitled to
apply the Defaulting Party's Participating Interest share of the proceeds of
such



--------------------------------------------------------------------------------



disposal, credit, or adjustment against the Total Amount in Default (against
first the interest and then the principal) and toward the establishment of the
Reserve Fund, if applicable. Any surplus remaining shall be paid to the
Defaulting Party, and any deficiency shall be carried forward as a Default
Amount.

8.4.C The non-defaulting Parties shall be entitled to apply the net proceeds
received under Articles 8.4.A and 8.4.B toward the creation of a reserve fund
(the "Reserve Fund") in an amount equal to the Defaulting Party's Participating
Interest share of:

8.4.C.1 The estimated Decommissioning Costs, to the extent the Parties have not
provided for Decommissioning Security under Article 10;

8.4.C.2 The estimated cost of severance benefits for local employees upon
cessation of operations; and

8.4.C.3 Any other identifiable costs that the non-defaulting Parties anticipate
will be incurred in connection with the cessation of operations.

Upon the conclusion of the Default Period, all amounts held in the Reserve Fund
shall be returned to the Party previously in Default.

8.4.D If a Defaulting Party fails to fully remedy all its defaults by the
thirtieth (30th) Day of the Default Period, or by the fifteenth (15th) Day of
the corresponding Default Period of any subsequent default occurring within
twelve (12) Months of the preceding default, then, without prejudice to any
other rights available to each non-defaulting Party to recover its portion of
the Total Amount in Default, at any time afterwards until the Defaulting Party
has cured its defaults:

8.4.D.1 any non-defaulting Party shall have the option, exercisable in its
discretion at any time, to require that the Defaulting Party offer to completely
withdraw from this Agreement and assign all of its Participating Interest, as
described in Article 8.4.E; or

8.4.D.2 any non-defaulting Party shall have the option, exercisable in its
discretion at any time, to require that the Defaulting Party offer to sell and
assign all of its Participating Interest to any non-defaulting Parties wishing
to purchase such Participating Interest, as described in Article 8.4.F; or

8.4.D.3 any non-defaulting Party shall have the option, exercisable in its
discretion with respect to a default occurring at any time under an approved
Development Plan, to require that the Defaulting Party offer to assign a part of
the Defaulting Party's Participating Interest in the corresponding Exploitation
Area to any non-defaulting Parties wishing to accept assignment of such part, as
described in Article 8.4.G; or

8.4.D.4 any non-defaulting Party shall have the option, exercisable in its
discretion at any time, to foreclose its mortgage and security interest against
a pro rata share of the Collateral, as described in Article 8.4.H.

Such options shall be exercised by providing notice of such election to the
Defaulting Party and each non-defaulting Party. Until the Defaulting Party's
Participating Interest has been assigned in full under this Article 8.4, each
option is cumulative, not exclusive. The exercise of one option that does not
result in the assignment of the Defaulting Party's Participating Interest shall
not preclude the non-defaulting Parties from exercising such option again, or
from exercising another option; provided that if an option set out in Article
8.4.D.2 or Article 8.4.D.3 is exercised, then the other options may not be
exercised unless and until the non-defaulting Parties have been deemed to have
elected not to acquire all or part of the Participating Interest of the
Defaulting Party under Article 8.4.F or Article 8.4.G, as applicable. All costs
pertaining to any such assignment (including any stamp duty incurred on the
documents signed to effect such assignment) shall be the responsibility of the
Defaulting Party.



--------------------------------------------------------------------------------



8.4.E If the option set out in Article 8.4.D.1 is exercised, the Defaulting
Party shall be deemed to have proposed to withdraw and assign, under
Article 13.6, effective on the date of the non-defaulting Party's or Parties'
notice, its Participating Interest to the non-defaulting Parties; provided that
any non-defaulting Party that did not join in the notice of exercise of such
option shall have the right exercisable for ten (10) Days from the date of such
notice to notify the other non-defaulting Parties that it refuses to accept such
proposed assignment. In the absence of an agreement to the contrary among the
non-defaulting Parties willing to accept an assignment, any assignment to the
non-defaulting Parties after a withdrawal under this Article 8.4.E shall be in
proportion to the Participating Interests of the non-defaulting Parties,
excluding any non-defaulting Party that has given notice that it refuses to
accept such proposed assignment.

8.4.F In connection with the option set out in Article 8.4.D.2 each Party grants
to each of the other Parties the right and option to acquire (the "Buy-Out
Option") under Article 8.4.F.1 all of its Participating Interest for the
consideration determined under Article 8.4.F.2 (the "Buy-Out Price") and paid
under Article 8.4.F.3.

8.4.F.1 Each non-defaulting Party may, but shall not be obligated to, exercise
such Buy-Out Option by notice to the Defaulting Party and each other
non-defaulting Party (the "Buy-Out Notice"). The Defaulting Party shall be
deemed to have proposed to sell and assign, effective on the date of the Buy-Out
Notice, its entire Participating Interest to the non-defaulting Parties having
exercised the Buy-Out Option (each, an "Acquiring Party"). Any other
non-defaulting Party that gives an Option Notice within thirty (30) Days after
the Buy-Out Option is first exercised by an Acquiring Party shall also become an
Acquiring Party. Any non-defaulting Party that fails to exercise its Buy-Out
Option during such thirty (30) Day period shall be deemed to have elected not to
become an Acquiring Party, and its Buy-Out Option with respect to the Defaulting
Party shall terminate. Each Acquiring Party shall be deemed to have proposed to
acquire a proportion of the Participating Interest of the Defaulting Party equal
to the ratio of such Acquiring Party's Participating Interest to the total
Participating Interests of all Acquiring Parties and pay such proportion of the
Buy-Out Price, unless they otherwise agree.

8.4.F.2 The Buy-Out Price shall be determined as follows:

Each Acquiring Party shall specify in its Buy-Out Notice a value for the
Defaulting Party's entire Participating Interest. Within five (5) Days after the
thirty (30) Day period after the Buy-Out Option is first exercised, the
Defaulting Party shall (i) notify the Acquiring Parties that it accepts, with
respect to each Acquiring Party, such Acquiring Party's proportionate share of
the value specified by such Acquiring Party in its Buy-Out Notice (in which case
this value is, with respect to such Acquiring Party, the "Buy-Out Price"); or
(ii) refer the Dispute to an independent expert pursuant to Article 18.3 for
determination of the value of its entire Participating Interest (in which case
each Acquiring Party's proportionate share of the value determined by such
expert shall be deemed the "Buy-Out Price" with respect to each such Acquiring
Party). If the Defaulting Party fails to so notify the Acquiring Parties, then
the Defaulting Party shall be deemed to have accepted, with respect to each
Acquiring Party, such Acquiring Party's proportionate share of the value
proposed by such Acquiring Party as the Buy-Out Price. If the valuation of the
Defaulting Party's Participating Interest is referred to an expert, such expert
shall determine the Buy-Out Price which shall be deemed to be equal to the fair
market value of the Defaulting Party's entire Participating Interest, less the
following:

(a) The Total Amount in Default;

(b) All costs, including the costs of the expert, to obtain such valuation; and

(c) Fifty percent (50%) of the fair market value of the Defaulting Party's
Participating Interest.



--------------------------------------------------------------------------------



8.4.F.3 The Buy-Out Price shall be paid to the Defaulting Party in four (4)
installments, each equal to 25% of the Buy-Out Price as follows:

(a) The first installment shall be due and payable to the Defaulting Party
within [15 Days] after the date on which the Defaulting Party's Participating
Interest is effectively assigned to the Acquiring Parties (the "Assignment
Date");

(b) The second installment shall be due and payable to the Defaulting Party
within [180 Days] after the Assignment Date;

(c) The third installment shall be due and payable to the Defaulting Party
within [365 Days] after the Assignment Date; and

(d) The fourth installment shall be due and payable to the Defaulting Party
within [545 Days] after the Assignment Date.

8.4.F.4 On the Assignment Date the Total Amount in Default shall be deemed to
have been satisfied, and if the assignment under Article 8.4.F was to fewer than
all of the non-defaulting Parties, the Acquiring Parties in proportion to their
proportionate share of the Buy-Out Price shall pay to each non-defaulting Party
that was not an Acquiring Party the portion of the Total Amount in Default owed
to such non-defaulting Party.

8.4.G In connection with the option set out in Article 8.4.D.3 each Defaulting
Party grants to each of the other Parties the right and option to acquire under
this Article 8.4.G a part of its Participating Interest in the applicable
Exploitation Area (the "Withering Option"), in which it is in default.

8.4.G.1 Each non-defaulting Party may, but shall not be obligated to, exercise
such Withering Option by notice to the Defaulting Party and each other
non-defaulting Party (the "Withering Notice"). The Defaulting Party shall be
deemed to have proposed to assign, effective on the date of the Withering
Notice, the Withering Interest to the non-defaulting Parties having exercised
the Withering Option (each, an "Acquiring Party"). Any other non-defaulting
Party that gives a Withering Notice within thirty (30) Days after the Withering
Option is first exercised by an Acquiring Party shall also become an Acquiring
Party. Any non-defaulting Party that fails to exercise its Withering Option
during such thirty (30) Day period shall be deemed to have elected not to become
an Acquiring Party and its Withering Option regarding the Defaulting Party shall
terminate. Each Acquiring Party shall be deemed to have proposed to acquire a
proportion of the Withering Interest of the Defaulting Party equal to the ratio
of such Acquiring Party's Participating Interest to the total Participating
Interests of all Acquiring Parties and pay such proportion of the Withering
Price, unless they otherwise agree.

8.4.G.2 The Withering Interest shall be determined based on the following
formula:

[image301.gif]

Where:

"

Withering Interest" means the lesser of: (i) the Defaulting Party's entire
Participating Interest , in the applicable Exploitation Area to be assigned to
the Acquiring Parties (expressed as a percentage); or (ii) the part out of the
Defaulting Party's Participating Interest, in the applicable Exploitation Area
to be assigned to the Acquiring Parties (expressed as a percentage).



"

Withering Price" means the amount equal to DPETC less DPACP.



"Estimated Total Costs" means the estimated total costs to be expended to
complete the approved Development Plan for the applicable Exploitation Area,
including any



--------------------------------------------------------------------------------



contingent amounts, amendments and approved cost over-runs arising before the
due date of the Cash Call giving rise to the default.

"DPETC" means the Defaulting Party's Participating Interest share of the
Estimated Total Costs.

"DPACP" means the aggregate costs paid by the Defaulting Party regarding the
applicable Development Plan before the date of the Cash Call giving rise to the
default.

"Default Factor" means:

1.25, if less than twenty-five percent (25%) of the Estimated Total Costs have
been expended by the Parties;

1.20, if at least twenty-five percent (25%) but less than fifty percent (50%) of
the Estimated Total Costs have been expended by the Parties;

1.15, if at least fifty percent (50%) but less than seventy-five percent (75%)
of the Estimated Total Costs have been expended by the Parties; or

1.10, if at least seventy five percent (75%) of the Estimated Total Costs have
been expended by the Parties.

"DPPI" means the Defaulting Party's Participating Interest as of the due date of
the Cash Call giving rise to the default (expressed as a percentage).

8.4.G.3 If the Withering Interest is effectively assigned to the Acquiring
Parties under Article 8.4.G, then from the due date of the Cash Call giving rise
to the default:

(a) The Defaulting Party has no obligation to pay any further Cash Calls under
the applicable Development Plan, except to the extent of the Defaulting Party's
obligation to fund its revised Participating Interest share of any cost
over-runs arising after such date;

(b) The Acquiring Parties shall bear all costs attributable to the Withering
Interest and the Defaulting Party's revised Participating Interest under the
applicable Development Plan, except to the extent of the Defaulting Party's
obligation to fund its revised Participating Interest share of any cost
over-runs arising after such date.

8.4.G.4 On the date the Withering Interest is effectively assigned the Total
Amount in Default shall be deemed to have been satisfied, and if the assignment
under Article 8.4.G was to fewer than all of the non-defaulting Parties, the
Acquiring Parties in proportion to their proportionate share of the Withering
Price shall pay to each non-defaulting Party that was not an Acquiring Party the
portion of the Total Amount in Default owed to such non-defaulting Party.

8.4.H In addition to the other remedies available to the non-defaulting Parties
under this Article 8 and any other rights available to each non-defaulting Party
to recover its portion of the Total Amount in Default, if a Defaulting Party
fails to remedy its default within thirty (30) Days of the Default Notice, the
non-Defaulting Parties may elect to enforce a mortgage and security interest on
the Defaulting Party's Participating Interest as set forth below, subject to the
Contract and the Laws. 

8.4.H.1 Each Party grants to each of the other Parties, in pro rata shares based
on their relative Participating Interests, a mortgage and security interest on
its Participating Interest, whether now owned or later acquired, together with
all products and proceeds derived from that Participating Interest
(collectively, the "Collateral") as security for:

(a)     The payment of all amounts owing by such Party (including interest and
costs of collection) under this Agreement; and

(b)     Any Security that such Party is required to provide under the Contract. 



--------------------------------------------------------------------------------



8.4.H.2  Should a Defaulting Party fail to remedy its default by the thirtieth
(30th) Day after the date of the Default Notice, then, each non-defaulting Party
shall have the option, exercisable at any time afterwards during the Default
Period, to foreclose its mortgage and security interest against its pro rata
share of the Collateral by any means permitted under the Contract and the Laws
and to sell all or any part of that Collateral in public or private sale after
providing the Defaulting Party and other creditors with any notice required by
the Contract or the Laws, and subject to the provisions of Article 12.  Except
as may be prohibited by the Contract or the Laws, the non-defaulting Party that
forecloses its mortgage and security interest shall be entitled to become the
purchaser of the Collateral sold and shall have the right to credit toward the
purchase price the amount to which it is entitled under Article 8.4.  Any
deficiency in the amounts received by the foreclosing Party shall remain a debt
due by the Defaulting Party. The foreclosure of mortgages and security interests
by one non-defaulting Party shall neither affect the amounts owed by the
Defaulting Party to the other non-defaulting Parties nor in any way limit the
rights or remedies available to them. Each Party agrees that, should it become a
Defaulting Party, it waives the benefit of any Appraisal Operation, valuation,
stay, extension or redemption law and any other debtor protection law that
otherwise could be invoked to prevent or hinder the enforcement of the mortgage
and security interest granted above.

8.4.H.3 Each Party agrees to sign such memoranda, financing statements and other
documents, and make such filings and registrations, as may be reasonably
necessary to perfect, validate and provide notice of the mortgages and security
interests granted by this Article 8.4.H. 

8.4.J The Defaulting Party shall promptly join in such actions as may be
necessary or desirable to obtain any Government approvals required regarding
such proposed withdrawal and assignment. The non-defaulting Parties shall use
reasonable endeavors to assist the Defaulting Party in obtaining such approvals.
Any penalties, damages, losses, costs (including reasonable legal costs and
attorneys' fees) and liabilities incurred by the Parties in connection with such
proposed withdrawal and assignment shall be borne by the Defaulting Party. If
the Government does not approve the Defaulting Party's proposed withdrawal and
assignment, then the non-defaulting Parties (excluding any non-defaulting Party
that has given notice that it refuses to accept such proposed assignment) shall
have the right to retract the notice of proposed withdrawal and assignment by
notice to all Parties. The acceptance by a non-defaulting Party of any portion
of a Defaulting Party's Participating Interest shall not limit any rights or
remedies that such non-defaulting Party has to recover any remaining balance
plus interest owing under this Agreement by the Defaulting Party. For purposes
of Article 8.4.E, 8.4.F, 8.4.G, or 8.4.H, as elected, the Defaulting Party
shall, without delay after any request from the non-defaulting Parties, do any
act required to be done by the Laws and any other applicable laws in order to
render the sale of its Entitlement and/or assignment of its Participating
Interest legally valid, including obtaining all necessary governmental consents
and approvals, and shall sign any document and take such other actions as may be
necessary in order to effect a prompt and valid sale of its Entitlement and/or
assignment of its Participating Interest. The Defaulting Party shall promptly
remove any Encumbrances which may exist on the date of sale of its Entitlement
and/or assignment of its Participating Interests (other than any existing
Encumbrances that affect all Parties in proportion to their Participating
Interests). If all Government approvals are not timely obtained, the Defaulting
Party shall to the extent allowed under the Contract and applicable Laws hold
its Participating Interest in trust or escrow arrangement for the benefit of the
non-defaulting Parties who are entitled to receive it. Each Party appoints each
other Party its true and lawful attorney to sign such instruments and make such
filings and applications as may be necessary to make such sale or assignment
legally effective and to obtain any necessary consents of the Government.
Actions under this power of attorney may be taken by any Party individually
without the joinder of the others. This power of attorney is irrevocable for the
term of this Agreement and is coupled with an interest. If requested, each Party
shall execute a form prescribed by the Operating Committee setting forth this
power of attorney in more detail.



--------------------------------------------------------------------------------



8.4.K The non-defaulting Parties shall be entitled to recover from the
Defaulting Party all reasonable attorneys' fees and all other reasonable costs
sustained in the collection of amounts owing by the Defaulting Party.

8.4.L The rights and remedies granted to the non-defaulting Parties in this
Article 8 shall be cumulative, not exclusive, and shall be in addition to any
other rights and remedies that may be available to the non-defaulting Parties,
whether at law, in equity or otherwise. Each right and remedy available to the
non-defaulting Parties may be exercised from time to time and so often and in
such order as may be considered expedient by the non-defaulting Parties in their
sole discretion.

8.5     Survival

The obligations of the Defaulting Party and the rights of the non-defaulting
Parties shall survive the surrender of the Contract, Decommissioning, and
termination of this Agreement.

8.6     No Right of Set Off

Each Party acknowledges and accepts that a fundamental principle of this
Agreement is that each Party pays its Participating Interest share of all
amounts due under this Agreement as and when required. Accordingly, any Party
that becomes a Defaulting Party undertakes that, in respect of either any
exercise by the non-defaulting Parties of any rights under or the application of
any of the provisions of this Article 8, such Party hereby waives any right to
raise by way of set off or invoke as a defense, whether in law or equity, any
failure by any other Party to pay amounts due and owing under this Agreement or
any alleged claim that such Party may have against Operator or any Non-Operator,
whether such claim arises under this Agreement or otherwise. Each Party further
agrees that the nature and the amount of the remedies granted to the
non-defaulting Parties are reasonable and appropriate in the circumstances.

ARTICLE 9 - DISPOSITION OF PRODUCTION

9.1     Right and Obligation to Take in Kind

Except as otherwise provided in this Article 9 or in Article 8, each Party shall
have the right and obligation to own, take in kind and separately dispose of its
Entitlement.

9.2     Disposition of Crude Oil

Crude Oil to be produced from an Exploitation Area shall be taken and disposed
of in accordance with the rules and procedures set out in the Contract.

9.3     Disposition of Natural Gas

Natural Gas to be produced from an Exploitation Area shall be taken and disposed
of in accordance with the rules and procedures set out in the Contract pursuant
to the Petroleum laws of Namibia and otherwise in conformity with good
international standards.

The Parties recognize that if Natural Gas is discovered it may be necessary for
the Parties to enter into special arrangements for the disposal of the Natural
Gas, which special arrangements are consistent with the Development Plan and
subject to the terms of the Contract.



--------------------------------------------------------------------------------



9.4     Principles of Natural Gas Agreement(s) with the Government

9.4.A   The Government Oil & Gas Company may, if necessary and practicable, also
be party to the balancing agreement under Article 9.3.A and/or the multiparty
disposition venture under Article 9.3.B. If the Government Oil & Gas Company is
party to the balancing agreement, then the Parties shall endeavor to obtain its
agreement to the principles set forth in Article 9.3.A. Furthermore, if the
Government Oil & Gas Company is party to the multiparty disposition venture,
then the Parties shall endeavor to obtain its agreement to the principles set
forth in Article 9.3.B.

9.4.B  In addition, the Parties shall endeavor to include in the Contract, and
in any other agreement with the Government Oil & Gas Company concerning the
disposition of Natural Gas, the following principles:

9.4.B.1  Assured access to a fair share of the available Natural Gas market,
including suitable assurances for Government controlled sales;

9.4.B.2 The right to market and to export all Natural Gas, including the
Government

's share, to the highest value outlets (domestic or export);



9.4.B.3  A minimum contractual term that provides a reasonable period to develop
a Natural Gas market and enables Natural Gas reserves to be produced for their
full economic life; and

9.4.B.4  Assured access to infrastructure for the purposes of processing and/or
transporting Natural Gas at a competitive tariff.

9.5     Production Forecasts

9.5.A  No later than the first Day of the Calendar Month preceding the Calendar
Month in which Production Operations are scheduled to begin, and afterwards on
the first Day of each Calendar Quarter, the Operator shall provide the Parties
with a Production Forecast. A

"Production Forecast" shall consist of the estimated average daily rate of
production of Hydrocarbons of each type and grade for each Calendar Month during
each of the next succeeding two Calendar Years and, if there are multiple
Delivery Points, the estimated quantities to be delivered to each Delivery
Point.



9.5.B  If at any time the Operator becomes aware that a change has taken place
or will take place that in Operator

's judgment has caused or will cause a variance of ten percent (10%) or more
from any figure appearing in the latest Production Forecast, the Operator shall
promptly notify each Party of the following:



9.5.B.1 the reason for such variance, its estimated magnitude, the date and time
the change is expected to begin, and the estimated duration thereof; and

9.5.B.2 the Operator

's revised Production Forecast for the period covered by the current Production
Forecast based on such variance, along with all other requirements for a
Production Forecast under Article 9.5.A.



9.5.C  The production forecast delivered under Article 6.3.A.3 and the
Production Forecasts under this Article are only estimates. Actual production
may vary based upon reservoir performance, variations in well deliverability and
the composition of the produced substances, actions of the Government and other
third parties, maintenance and repair obligations and Force Majeure, among other
factors.



--------------------------------------------------------------------------------



ARTICLE 10 - DECOMMISSIONING AND ABANDONMENT

10.1     Decommissioning of Joint Facilities

10.1.A  A decision to Decommission any facilities and/or equipment, other than
wells, that were acquired for or contributed to the Joint Account, shall require
the approval of the Operating Committee. In connection with such proposal
Operator shall give notice to all Parties listing such facilities and equipment
together with Operator's latest estimate of Decommissioning Costs.

10.1.B  If any Party fails to reply within the period prescribed in Article
5.12.A.1 or Article 5.12.A.2, whichever applies, after delivery of notice of
Operator's proposal to Decommission such facilities and/or equipment, such Party
shall be deemed to have consented to the proposed Decommissioning.

10.1.C  If the Operating Committee votes to Decommission such facilities and/or
equipment, then subject to the Contract and applicable Laws, each Party shall
have an option to take over as an Exclusive Operation any or all of such
facilities and/or equipment located or held for use in the Contract Area and any
Security for Decommissioning Costs, which option shall be exercisable until the
Decommissioning Response Deadline. If one or more Parties elect to take over any
such facilities, such equipment, and/or such Security, each such Party so
electing shall in the proportion that its Participating Interest bears to the
total of the Participating Interests of the other Parties so electing: (i) 
assume responsibility for all Decommissioning Costs for the facilities and/or
equipment that is taken over and indemnify the other Parties and the Operator
(in its role as such) from all damages, losses, costs (including reasonable
legal costs and attorneys' fees), and liabilities associated with
Decommissioning of such facilities and/or equipment; and (ii) provide Security
for the Decommissioning Costs (as described in Exhibit D), calculated as of the
date of transfer to such Parties, which Security may not be released before
completion of Decommissioning without the written consent of the other Parties.

10.1.D  All rights to facilities and/or equipment transferred under Article
10.1.C are transferred on an "as is" basis without warranties expressed or
implied, including warranties as to merchantability, fitness for a particular
purpose, conformity to models or samples of materials, use, maintenance,
condition, capacity or capability. If any such facilities and/or equipment are
transferred to one or more Parties under this Article 10.1, rights to use data
and information concerning such facilities and/or equipment shall also be
transferred to such Parties. The transfer of such rights is subject to the terms
of the Contract and the Laws and is without prejudice to any rights of the
Government concerning such data and information under the Contract or the Laws.

10.2     Abandonment of Wells Drilled as Joint Operations

10.2.A  A decision to plug and abandon any well that was drilled as a Joint
Operation shall require the approval of the Operating Committee.

10.2.B  If any Party fails to reply within the period prescribed in Article
5.12.A.1 or Article 5.12.A.2, whichever applies, after delivery of notice of
Operator's proposal to plug and abandon such well, such Party shall be deemed to
have consented to the proposed abandonment.

10.2.C  If the Operating Committee approves a decision to plug and abandon an
Exploration Well or Appraisal Well, subject to the Laws, any Party voting
against such decision may propose (within the time periods allowed by
Article 5.13.A) to conduct an alternate Exclusive Operation in the wellbore. If
no Exclusive Operation is timely proposed, or if an Exclusive Operation is
timely proposed but is not commenced within the applicable time periods under
Article 7.2, such well shall be plugged and abandoned.

10.2.D  Any well plugged and abandoned under this Agreement shall be plugged and
abandoned under the Laws and at the cost and risk of the Parties who
participated in the cost of drilling such well.



--------------------------------------------------------------------------------



10.3     Decommissioning and Abandonment of Exclusive Operations

This Article 10 shall apply mutatis mutandis to the Decommissioning of
facilities and/or equipment acquired for an Exclusive Operation and abandonment
of an Exclusive Well or any well in which an Exclusive Operation has been
conducted (in which event all Parties having the right to conduct further
operations in such well shall be notified and have the opportunity to conduct
Exclusive Operations in the well under this Article 10).

10.4     Provision for and Conduct of Decommissioning and Abandonment

If under the Contract or the Laws, the Parties are or become obliged to pay or
contribute to the cost of ceasing operations, then during preparation of a
Development Plan, the Parties shall make a preliminary plan for the
Decommissioning of facilities and/or equipment and the abandonment of wells,
shall under Article 6.5 and Exhibit E furnish Security for Decommissioning, and
shall conduct the Decommissioning of facilities and/or equipment and the
abandonment of wells and the Contract Area under Exhibit E. Nothing set out in
Exhibit E shall remove, vitiate or otherwise annul the obligation of any Party
to meet in full its liability to pay its Participating Interest share of
Decommissioning.

ARTICLE 11 - SURRENDER, EXTENSIONS AND RENEWALS

11.1     Surrender

11.1.A     If the Contract requires the Parties to surrender any portion of the
Contract Area, Operator shall advise the Operating Committee of such requirement
at least one hundred and twenty (120) Days in advance of the earlier of the date
for filing irrevocable notice of such surrender or the date of such surrender.
Before the end of such period, the Operating Committee shall determine under
Article 5 the size and shape of the surrendered area, consistent with the
requirements of the Contract. If a sufficient vote of the Operating Committee
cannot be attained, then the proposal supported by a simple majority of the
Participating Interests shall be adopted. If no proposal attains the support of
a simple majority of the Participating Interests, then the proposal receiving
the largest aggregate Participating Interest vote shall be adopted. In the event
of a tie, Operator shall choose among the proposals receiving the largest
aggregate Participating Interest vote. The Parties shall sign any documents and
take such other actions as may be necessary to effect the surrender. Each Party
renounces all claims and causes of action against Operator and any other Parties
on account of any area surrendered in accordance with the foregoing but against
its recommendation if Hydrocarbons are later discovered under the surrendered
area.

11.1.B  A surrender of all or any part of the Contract Area that is not required
by the Contract shall require the unanimous consent of the Parties.

11.2     Extension of the Term

11.2.A  A proposal by any Party to enter into or extend the term of any
Exploration Period or Exploitation Period or any phase of the Contract, or a
proposal to extend the term of the Contract, shall be brought before the
Operating Committee under Article 5.

11.2.B  Any Party shall have the right to enter into or extend the term of any
Exploration Period or Exploitation Period or any phase of the Contract or to
extend the term of the Contract, regardless of the level of support in the
Operating Committee. If any Party takes such action, any Party not wishing to
extend shall have a right to withdraw, subject to the requirements of Article
13.



--------------------------------------------------------------------------------



ARTICLE 12 - TRANSFER OF INTEREST OR RIGHTS AND CHANGES IN CONTROL

12.1     Obligations

Subject to the requirements of the Contract,

12.1.A  Any Transfer (except Transfers under Article 7, Article 8, or Article
13) shall be effective only if it satisfies the terms and conditions of Article
12.2; and

12.1A  A Party subject to a Change in Control must satisfy the terms and
conditions of Article 12.3.

If a Transfer subject to this Article or a Change in Control occurs without
satisfaction (in all material respects) by the transferor or the Party subject
to the Change in Control, as applicable, of the requirements of this Agreement,
then:

each other Party shall be entitled to enforce specific performance of the terms
of this Article, in addition to any other remedies (including damages) to that
it may be entitled. Each Party agrees that monetary damages alone would not be
an adequate remedy for the breach of any Party's obligations under this Article.

12.2     Transfer

12.2.A     Except in the case of a Party transferring all of its Participating
Interest, no Transfer shall be made by any Party that results in the transferor
or the transferee holding a Participating Interest of less than ten percent
(10%) or any interest other than a Participating Interest in the Contract and
this Agreement.

12.2.B     Subject to the terms of Articles 4.9 and 4.10, the Party serving as
Operator shall remain Operator after Transfer of a portion of its Participating
Interest. In the event of a Transfer of all of its Participating Interest,
except to an Affiliate, the Party serving as Operator shall be deemed to have
resigned as Operator, effective on the date the Transfer becomes effective under
this Article 12, in which event a successor Operator shall be appointed under
Article 4.11. If Operator transfers all of its Participating Interest to an
Affiliate, that Affiliate shall automatically become the successor Operator,
provided that the transferring Operator shall remain liable for its Affiliate's
performance of its obligations.

12.2.C     Despite such Transfer, both the transferee and the transferring Party
shall be liable to the other Parties for the transferring Party's Participating
Interest share of any obligations (financial or otherwise) that have vested,
matured, or accrued under the Contract or this Agreement before such Transfer.
Such obligations, shall include any proposed expenditure approved by the
Operating Committee before the transferring Party notifying the other Parties of
its proposed Transfer and shall also include costs of plugging and abandoning
wells or portions of wells and Decommissioning facilities in which the
transferring Party participated (or was required to bear a share of the costs
pursuant to this sentence) to the extent such costs are payable by the Parties
under the Contract.

12.2.D     A transferee has no rights in the Contract or this Agreement (except
any notice and cure rights or similar rights that may be provided to a Lien
Holder (as defined in Article 12.2.E) by separate instrument signed by all
Parties) unless and until:

12.2.D.1  such transferee expressly undertakes in an instrument reasonably
satisfactory to the other Parties to perform the obligations of the transferor
under the Contract and this Agreement to the extent of the Participating
Interest being transferred and obtains any necessary Government approval for the
Transfer and furnishes any guarantees required by the Government or the Contract
on or before the applicable deadlines; and

12.2.D.2  in the case of a Transfer to a transferee other than an Affiliate,
each Party has consented in writing to such Transfer, which consent shall be
denied only if the transferee fails to establish to the reasonable satisfaction
of each Party its financial capability, including enforceability of remedies
under this Agreement against such transferee, to perform its



--------------------------------------------------------------------------------



payment obligations under the Contract and this Agreement, and its ability to
comply with the provisions of Article 20.1.

12.2.D.3  in the case of a Transfer to an Affiliate, each Party has consented in
writing to such Transfer, which consent shall be denied only if the transferee
fails to establish to the reasonable satisfaction of each Party its ability to
comply with the provisions of Article 20.1, and the transferring Party agrees in
an instrument reasonably satisfactory to the other Parties to remain liable for
its Affiliate's performance of its obligations.

12.2.E Nothing contained in this Article 12 shall prevent a Party from
Encumbering all or any undivided portion of its Participating Interest to a
third party (a "Lien Holder") as security relating to financing, provided that:

12.2.E.1  Such Party shall remain liable for all obligations relating to such
interest;

12.2.E.2  The Encumbrance shall be subject to any necessary approval of the
Government and be expressly subordinated to the rights of the other Parties
under this Agreement;

12.2.E.3  Such Party shall ensure that any Encumbrance shall be expressed to be
without prejudice to the provisions of this Agreement; [and]

12.2.E.4  The Lien Holder shall first enter into and deliver a subordination
agreement in favor of the other Parties.

12.3     Change in Control

12.3.A  A Party subject to a Change in Control shall obtain any necessary
Government approval with respect to the Change in Control and furnish any
replacement Security required by the Government or the Contract on or before the
applicable deadlines.

Subject to the Contract, the acquired Party shall be obligated to sell and the
Parties that provided notice of their intention to purchase the acquired Party's
Participating Interest under Article 12.3.C.1 shall be obligated to buy the
Participating Interest at said value.

ARTICLE 13 - WITHDRAWAL FROM AGREEMENT

13.1     Right of Withdrawal

13.1.A  Subject to this Article 13 and the Contract, any Party not in default
may at its option withdraw from this Agreement and the Contract by giving notice
to all other Parties stating its decision to withdraw. Such notice shall be
unconditional and irrevocable when given, except as may be provided in Article
13.7.

13.1.B  The effective date of withdrawal for a withdrawing Party shall be the
end of the Calendar Month after the Calendar Month in which the notice of
withdrawal is given, provided that if all Parties elect to withdraw, the
effective date of withdrawal for each Party shall be the date determined by
Article 13.9.

13.2     Partial or Complete Withdrawal

13.2.A  Within thirty (30) Days of receipt of each withdrawing Party

's notification, each of the other Parties may also give notice that it desires
to withdraw from this Agreement and the Contract. If all Parties give notice of
withdrawal, the Parties shall proceed to abandon the Contract Area and terminate
the Contract and this Agreement. If fewer than all of the Parties give such
notice of withdrawal, then the withdrawing Parties shall take all steps to
withdraw from the Contract and this Agreement on the earliest possible date and
sign and deliver all necessary instruments and documents to assign their





--------------------------------------------------------------------------------



Participating Interest to the Parties that are not withdrawing, without any
compensation whatsoever, under Article 13.6.

13.2.B  Any Party withdrawing under Article 11.2 or under this Article 13 shall
withdraw from the entirety of the Contract Area, including all Exploitation
Areas and all Discoveries made before such withdrawal, and thus abandon to the
other Parties not joining in its withdrawal all its rights to Cost Hydrocarbons
and Profit Hydrocarbons generated by operations after the effective date of such
withdrawal and all rights in associated Joint Property.

13.3     Rights of a Withdrawing Party

A withdrawing Party shall have the right to receive its Entitlement produced
through the effective date of its withdrawal. The withdrawing Party shall be
entitled to receive all information to which such Party is otherwise entitled
under this Agreement until the effective date of its withdrawal. After giving
its notification of withdrawal, a Party shall not be entitled to vote on any
matters coming before the Operating Committee, other than matters for which such
Party has financial responsibility.

13.4     Obligations and Liabilities of a Withdrawing Party

13.4.A  A withdrawing Party shall, after its notification of withdrawal, remain
liable only for its share of the following:

13.4.A.1  Costs of Joint Operations, and costs of Exclusive Operations in which
such withdrawing Party has agreed to participate, that were approved by the
Operating Committee or Consenting Parties as part of a Work Program and Budget
(including a multi-year Work Program and Budget under Article 6.1.E) or AFE
before such Party

's notification of withdrawal, regardless of when they are incurred;



13.4.A.2 Any Minimum Work Obligations for the current period or phase of the
Contract, and for any subsequent period or phase that has been approved under
Article 11.2 and with respect to which such Party has failed to timely withdraw
under Article 13.4.B;

13.4.A.3  Expenditures described in Articles 4.2.B.14 and 13.5 related to an
emergency occurring before the effective date of a Party

's withdrawal, regardless of when such expenditures are incurred;



13.4.A.4  All other obligations and liabilities of the Parties or Consenting
Parties, as applicable, concerning acts or omissions under this Agreement before
the effective date of such Party

's withdrawal for which such Party would have been liable, had it not withdrawn
from this Agreement; and



13.4.A.5  In the case of a partially withdrawing Party, any costs and
liabilities concerning Exploitation Areas, Commercial Discoveries and
Discoveries from which it has not withdrawn.

13.4.A.6  The obligations and liabilities for which a withdrawing Party remains
liable shall specifically include its share of any costs of plugging and
abandoning wells or portions of wells in which it participated (or was required
to bear a share of the costs under Article 13.4.A.1) to the extent such costs of
plugging and abandoning are payable by the Parties under the Contract. Any
Encumbrances that were placed on the withdrawing Party

's Participating Interest before such Party's withdrawal shall be fully
satisfied or released, at the withdrawing Party's expense, before its
withdrawal. A Party's withdrawal shall not relieve it from liability to the
non-withdrawing Parties concerning any obligations or liabilities attributable
to the withdrawing Party under this Article 13 merely because they are not
identified or identifiable at the time of withdrawal.





--------------------------------------------------------------------------------



13.4.B  Despite the foregoing, a Party shall not be liable for any operations or
expenditures it voted against (other than operations and expenditures described
in Article 13.4.A.2 or Article 13.4.A.3) if it sends notification of its
withdrawal within five (5) Days (or within twenty-four (24) hours for Urgent
Operational Matters) of the Operating Committee vote approving such operation or
expenditure. Likewise, a Party voting against voluntarily entering into, or
extending, an Exploration Period or Exploitation Period or any phase of the
Contract, or voting against voluntarily extending the Contract shall not be
liable for the Minimum Work Obligations associated therewith provided that it
sends notification of its withdrawal within thirty (30) Days of such vote under
Article 11.2.

13.5     Emergency

If a well goes out of control or a fire, blow out, sabotage or other emergency
occurs before the effective date of a Party

's withdrawal, the withdrawing Party shall remain liable for its Participating
Interest share of the costs of such emergency, regardless of when they are
incurred.



13.6     Assignment

A withdrawing Party shall assign its Participating Interest free of cost to each
of the non-withdrawing Parties in the proportion that each of their
Participating Interests (before the withdrawal) bears to the total Participating
Interests of all the non-withdrawing Parties (before the withdrawal), unless the
non-withdrawing Parties agree otherwise. The costs associated with the
withdrawal and assignments shall be borne by the withdrawing Party.

13.7     Approvals

A withdrawing Party shall promptly join in such actions as may be necessary or
desirable to obtain any Government approvals required in connection with the
withdrawal and assignments. The non-withdrawing Parties shall use reasonable
endeavors to assist the withdrawing Party in obtaining such approvals. If the
Government does not approve a Party

's withdrawal and assignment to the other Parties, then the withdrawing Party
shall at its option either (1) retract its notice of withdrawal by notice to the
other Parties and remain a Party as if such notice of withdrawal had never been
sent, or (2) to the extent allowed under the Contract and Laws hold its
Participating Interest in trust for the exclusive benefit of the non-withdrawing
Parties with the right to be reimbursed by the non-withdrawing Parties for any
subsequent costs and liabilities incurred by it for which it would not have been
liable, had it successfully withdrawn. Any penalties or costs incurred by the
Parties in connection with such withdrawal shall be borne by the withdrawing
Party.



13.8     Security

A Party withdrawing from this Agreement and the Contract under this Article 13
shall provide Security satisfactory to the other Parties to satisfy any
obligations or liabilities for which the withdrawing Party remains liable under
Article 13.4, but which become due after its withdrawal, including Security to
cover the costs of Decommissioning, if applicable.

13.9     Withdrawal or Abandonment by All Parties

If all Parties decide to withdraw, the Parties agree that they shall be bound by
the terms and conditions of this Agreement for so long as may be necessary to
wind up the affairs of the Parties with the Government, to satisfy any
requirements of the Contract and the Laws, and to facilitate the sale,
disposition or abandonment of property or interests held by the Joint Account,
all under Article 2.



--------------------------------------------------------------------------------



ARTICLE 14 - RELATIONSHIP OF PARTIES AND TAX

14.1     Relationship of Parties

The rights, duties, obligations, and liabilities of the Parties under this
Agreement shall be individual, not joint or collective. It is not the intention
of the Parties to create, nor shall this Agreement be deemed or construed to
create, a mining or other partnership, joint venture or association or (except
as explicitly provided in this Agreement) a trust. This Agreement shall not be
deemed or construed to authorize any Party to act as an agent, servant or
employee for any other Party for any purpose whatsoever except as explicitly set
forth in this Agreement. In their relations with each other under this
Agreement, the Parties shall not be considered fiduciaries except as expressly
provided in this Agreement.

14.2     Tax

Each Party shall be responsible for reporting and discharging its own tax
measured by the profit or income of the Party and the satisfaction of such
Party's share of all contract obligations under the Contract and under this
Agreement which is all subject to the law of Namibia. Each Party shall protect,
defend, and indemnify each other Party from any damage, loss, cost or liability
arising from the indemnifying Party's failure to report and discharge such taxes
or satisfy such obligations. The Parties intend that all income and all tax
benefits (including deductions, depreciation, credits and capitalization)
regarding the expenditures made by the Parties under this Agreement will be
allocated by the Government tax authorities to the Parties based on the share of
each tax item actually received or borne by each Party. If such allocation is
not accomplished due to the application of the Laws or other Government action,
the Parties shall attempt to adopt mutually agreeable arrangements that will
allow the Parties to achieve the financial results intended. Operator shall
provide each Party, in a timely manner and at such Party's sole expense, with
such information concerning Joint Operations as such Party may reasonably
request for preparation of its tax returns or responding to any audit or other
tax proceeding.

14.3     United States Tax Election

14.3.A  If, for United States federal income tax purposes, this Agreement and
the operations under this Agreement are regarded as a partnership and if the
Parties have not agreed to form a tax partnership, each U.S. Party elects to be
excluded from the application of all of the provisions of Subchapter "K",
Chapter 1, Subtitle "A" of the United States Internal Revenue Code of 1986, as
amended (the "Code"), to the extent permitted and authorized by Section 761(a)
of the Code and the regulations promulgated under the Code. Operator, if it is a
U.S. Party, is authorized and directed to sign and file for each U.S. Party such
evidence of this election as may be required by the Internal Revenue Service,
including all of the returns, statements, and data required by United States
Treasury Regulations Sections 1.761-2 and 1.6031(a)-1(b)(5) and shall provide a
copy of such filing to each U.S. Party. However, if Operator is not a U.S.
Party, the Party who holds the greatest Participating Interest among the U.S.
Parties shall fulfill the obligations of Operator under this Article 14.3.
Should there be any requirement that any U.S. Party give further evidence of
this election, each U.S. Party shall execute such documents and furnish such
other evidence as may be required by the Internal Revenue Service or as may be
necessary to evidence this election.

14.3.B  No Party shall give any notice or take any other action inconsistent
with the foregoing election. If any income tax laws of any state or other
political subdivision of the United States or any future income tax laws of the
United States or any such political subdivision contain provisions similar to
those in Subchapter "K", Chapter 1, Subtitle "A" of the Code, under which an
election similar to that provided by Section 761(a) of the Code is permitted,
each U.S. Party shall make such election as may be permitted or required by such
laws. In making the foregoing election or elections, each U.S. Party states that
the income derived by it from operations under this Agreement can be adequately
determined without the computation of partnership taxable income.



--------------------------------------------------------------------------------



14.3.C  Unless approved by every Non-U.S. Party, no activity shall be conducted
under this Agreement that would cause any Non-U.S. Party to be deemed to be
engaged in a trade or business within the United States under United States
income tax laws and regulations.

14.3.D  A Non-U.S. Party shall not be required to do any act or sign any
instrument that might subject it to the taxation jurisdiction of the United
States.

14.3.E  For the purposes of this Article 14.3, "U.S. Party" shall mean any Party
that is subject to the income tax law of the United States in respect with
operations under this Agreement. "Non-U.S. Party" shall mean any Party that is
not subject to such income tax law.

ARTICLE 15 - VENTURE INFORMATION - CONFIDENTIALITY - INTELLECTUAL PROPERTY

15.1     Venture Information

Except as otherwise provided in this Article 15 or in Article 4.4 and Article
8.4.A, each Party is entitled to receive all Venture Information related to
operations in which such party is a participant.

"Venture Information" means any information and results developed or acquired as
a result of Joint Operations and shall be Joint Property, unless provided
otherwise under this Agreement and the Contract. Each Party shall have the right
to use all Venture Information it receives without accounting to any other
Party, subject to any applicable patents and any limitations set forth in this
Agreement and the Contract. For purposes of this Article 15, such right to use
shall include, the rights to copy, prepare derivative works, disclose, license,
distribute, and sell.



15.2     Confidentiality

15.2.A   Subject to the provisions of the Contract and this Article 15, the
Parties agree that all information in relation with Joint Operations or
Exclusive Operations shall be considered confidential and shall be kept
confidential, and shall not be disclosed during the term of the Contract and for
a period of three (3) years afterwards to any person or entity not a Party to
this Agreement, except:

15.2.A.1 To an Affiliate under Article 15.1.B;

15.2.A.2 To a governmental agency or other entity when required by the Contract;

15.2.A.3 To the extent such information must be furnished in compliance with the
applicable law or regulations, or pursuant to any legal proceedings or because
of any order of any court binding upon a Party;

15.2.A.4 To prospective or actual attorneys engaged by any Party where
disclosure of such information is essential to such attorney

's work for such Party;



15.2.A.5 To prospective or actual contractors and consultants engaged by any
Party where disclosure of such information is essential to such contractor

's or consultant's work for such Party;



15.2.A.6 To a bona fide prospective transferee of a Party

's Participating Interest to the extent appropriate in order to allow the
assessment of such Participating Interest (including an entity with whom a Party
and/or its Affiliates are conducting bona fide negotiations directed toward a
merger, consolidation, or the sale of a majority of its or an Affiliate's
shares);



15.2.A.7 To a bank or other financial institution to the extent appropriate to a
Party arranging for funding;

15.2.A.7 To the extent such information must be disclosed pursuant to any rules
or requirements of any government or stock exchange having jurisdiction over
such Party, or its Affiliates;



--------------------------------------------------------------------------------



provided that if any Party desires to disclose information in an annual or
periodic report to its or its Affiliates' shareholders and to the public and if
such disclosure is not required under any rules or requirements of any
government or stock exchange, then such Party shall comply with Article 20.3;

15.2.A.8 To its respective employees for the purposes of Joint Operations or
Exclusive Operations, as applicable, subject to each Party taking customary
precautions to ensure such information is kept confidential; and

15.2.A.9 Any information that, through no fault of a Party, becomes a part of
the public domain.

15.2.B Disclosure under Articles 15.2.A.5, 15.2.A.6, and 15.2.A.7 shall not be
made unless before such disclosure the disclosing Party has obtained a written
undertaking from the recipient party to keep the information strictly
confidential for at least three (3) years and to use the information for the
sole purpose described in Articles 15.2.A.5, 15.2.A.6, and 15.2.A.7, whichever
applies, with respect to the disclosing Party.

15.3     Intellectual Property

Subject to Articles 15.3.C and 15.5 and unless provided otherwise in the
Contract, all intellectual property rights in the Venture Information shall be
Joint Property. Each Party and its Affiliates have the right to use all such
intellectual property rights in their own operations (including joint operations
or a production sharing arrangement in which the Party or its Affiliates has an
ownership or equity interest) without the approval of any other Party. Decisions
regarding obtaining, maintaining and licensing such intellectual property rights
shall be made by the Operating Committee, and the associated costs shall be
charged to the Joint Account. With the unanimous agreement of the Operating
Committee concerning ownership, licensing rights, and income distribution, the
ownership of intellectual property rights in the Venture Information may be
assigned to the Operator or to a Party.

15.4     Continuing Obligations

Any Party ceasing to own a Participating Interest during the term of this
Agreement shall nonetheless remain bound by the obligations of confidentiality
in Article 15.2, and any Disputes in relation thereto shall be resolved under
Article 18.2.

15.5     Trades

Operator may, with approval of the Operating Committee, make well trades and
data trades for the benefit of the Parties, with any data so obtained to be
furnished to all Parties who participated in the cost of the data that was
traded. Operator shall cause any third party to such trade to enter into an
undertaking to keep the traded data confidential.

ARTICLE 16FORCE MAJEURE

If as a result of Force Majeure any Party is rendered unable, wholly or in part,
to carry out its obligations under this Agreement, other than the obligation to
pay any amounts due or to furnish Security, then the obligations of the Party
giving such notice, so far as and to the extent that the obligations are
affected by such Force Majeure, shall be suspended during the continuance of any
inability so caused and for such reasonable period afterwards as may be
necessary for the Party to put itself in the same position that it occupied
before the Force Majeure, but for no longer period. The Party claiming Force
Majeure shall notify the other Parties of the Force Majeure within a reasonable
time after the occurrence of the facts relied on and shall keep all Parties
informed of all significant developments. Such notice shall give reasonably full
particulars of the Force Majeure and also estimate the period of time that the
Party will probably require to remedy the Force Majeure. The affected



--------------------------------------------------------------------------------



Party shall use all reasonable diligence to remove or overcome the Force Majeure
situation as quickly as possible in an economic manner but shall not be
obligated to settle any labor dispute except on terms acceptable to it, and all
such disputes shall be handled within the sole discretion of the affected Party.

ARTICLE 17 - NOTICES

17.1     Form of Notices

17.1.A  Except as otherwise specifically provided, all notices authorized or
required between the Parties by any of the provisions of this Agreement shall be
in writing (in English), shall be deemed to have been properly given when
addressed to the appropriate Parties at the addresses as set out below, and:

17.1.A.1  delivered in person or by a recognized international courier service
maintaining records of delivery; or

17.1.A.2 transmitted by facsimile; provided that the sender can and does provide
evidence of successful and complete transmission; or

17.1.A.3 transmitted by e-mail; provided that the recipient transmits a manual
written acknowledgment of successful receipt, which the recipient shall have an
affirmative duty to furnish promptly after successful receipt.

Attention: HNEC, Pasquale Scaturro

Email: Pscaturro@hydrocarb.com

Telephone: 281-978-2590

Attention: NEI, Jeremy Driver

Email: jdriver@duma.com

Telephone: 281-408-4880

17.1.B Oral communication does not constitute notice for purposes of this
Agreement, and telephone numbers for the Parties are listed above as a matter of
convenience only. With respect to facsimile and/or e-mail communication
automatic delivery receipts issued without direct human authorization shall not
be evidence of effective notices for purposes of this Agreement.

17.2     Delivery of Notices

A notice given under this Agreement shall be deemed delivered only when received
by the Party to whom such notice is directed, and the time for such Party to
deliver any notice in response to such originating notice shall run from the
date the originating notice is received.

"Received" for purposes of giving notice under this Agreement shall mean actual
delivery of the notice to the address of the Party specified in Article 17.1 or
to the most current address specified in a notice under Article 17.3; provided
that any notice sent by facsimile or email after 5:00 p.m. on a Business Day or
on a weekend or holiday at the location of the receiving Party shall be deemed
given on the next following Business Day of the receiving Party.



17.3     Change of Address

Each Party shall have the right to change its address at any time and/or
designate that copies of all such notices be directed to another person at
another address, by giving written notice thereof to all other Parties.



--------------------------------------------------------------------------------



ARTICLE 18 - APPLICABLE LAW - DISPUTE RESOLUTION - WAIVER OF SOVEREIGN IMMUNITY

18.1     Applicable Law

The substantive laws of the United States of America, exclusive of any conflicts
of laws principles that could require the application of any other law, shall
govern this Agreement for all purposes.

18.2     Dispute Resolution

18.2.A   Notification. A Party who desires to submit a Dispute for resolution
shall commence the Dispute resolution process by providing the other parties to
the Dispute written notice of the Dispute ("Notice of Dispute"). The Notice of
Dispute shall identify the parties to the Dispute and contain a brief statement
of the nature of the Dispute and the relief requested. The submission of a
Notice of Dispute shall toll any applicable statutes of limitation related to
the Dispute, pending the conclusion or abandonment of Dispute resolution
proceedings under this Article 18.

18.2.B  Negotiations. The parties to the Dispute shall seek to resolve any
Dispute by negotiation between Senior Executives. A "Senior Executive" means any
individual who has authority to negotiate the settlement of the Dispute for a
Party. Within thirty (30) Days after the date of the receipt by each party to
the Dispute of the Notice of Dispute (which notice shall request negotiations
among Senior Executives), the Senior Executives representing the parties to the
Dispute shall meet at a mutually acceptable time and place to exchange relevant
information in an attempt to resolve the Dispute. If a Senior Executive intends
to be accompanied at the meeting by an attorney, each other party's Senior
Executive shall be given written notice of such intention at least three (3)
Days in advance and may also be accompanied at the meeting by an attorney.
Despite the above, any Party may initiate arbitration proceedings under Article
18.2.D

or mediation proceedings under Article 18.2.C

concerning such Dispute within thirty (30) Days after the date of receipt of the
Notice of Dispute.

18.2.C  Mediation. [Subject to the requirements of negotiation between Senior
Executives under Article 18.2.B], [t]he parties to the Dispute shall seek to
resolve the Dispute by mediation. Within thirty (30) Days after the date of the
receipt by each party to the Dispute of the Notice of Dispute

thirty (30) Days after the date of the first negotiation meeting among Senior
Executives under Article 18.2.B

, any party to the Dispute may initiate such mediation pursuant to the [Houston,
Texas mediation rules then in effect, as modified herein] by sending all other
parties to the Dispute a written request that the Dispute be mediated. The
Parties receiving such written request will promptly respond to the requesting
Party so that all parties to the Dispute may jointly select a neutral mediator
and schedule the mediation session. The mediator shall meet with the parties to
the Dispute to mediate the Dispute within thirty (30) Days after the date of
receipt of the written request for mediation. Despite the above, any Party may
initiate arbitration proceedings under Article [18.2.D] concerning such Dispute
within thirty (30) Days after the date of receipt of the Notice of Dispute

within sixty (60) Days after the date of receipt of the Notice of Dispute.

18.2.D Arbitration. Any Dispute [not finally resolved by alternative Dispute
resolution procedures set forth in Articles 18.2.B and 18.2.C] shall be resolved
through final and binding arbitration, it being the intention of the Parties
that this is a broad form arbitration agreement designed to encompass all
possible Disputes, including Disputes about the arbitrability of a Dispute.



--------------------------------------------------------------------------------



18.2.D.1 Rules. The arbitration shall be conducted under the arbitration rules
(as then in effect) of the American Arbitration Association (the "Rules").

18.2.D.2 Number of Arbitrators. The arbitration shall be conducted by three
arbitrators, unless all parties to the Dispute agree to a sole arbitrator within
thirty (30) Days after the commencement of the arbitration. For greater
certainty, for purposes of this Article 18.2.D, the commencement of the
arbitration means the date on which the claimant's request or demand for, or
notice of, arbitration is received by the other parties to the Dispute.

18.2.D.3 Method of Appointment of the Arbitrators. If the arbitration is to be
conducted by a sole arbitrator, then the arbitrator will be jointly selected by
the parties to the Dispute within thirty (30) Days after the commencement of the
arbitration.

If the arbitration is to be conducted by three arbitrators and there are only
two parties to the Dispute, then each party to the Dispute shall appoint one
arbitrator within thirty (30) Days of the commencement of the arbitration, and
the two arbitrators so appointed shall select the presiding arbitrator within
thirty (30) Days after the latter of the two arbitrators has been appointed by
the parties to the Dispute.

18.2.D.4 Place of Arbitration. Unless otherwise agreed by all parties to the
Dispute, the place of arbitration shall be Houston, Texas.

18.2.D.5 Language. The arbitration proceedings shall be conducted in the
[English] language and the arbitrator(s) shall be fluent in the [English]
language.

18.2.D.6 Entry of Judgment. The award of the arbitral tribunal shall be final
and binding. Judgment on the award of the arbitral tribunal may be entered and
enforced by any court of competent jurisdiction.

18.2.D.7 Notice. All notices required for any arbitration proceeding shall be
deemed properly given if sent under Article 17.

18.2.D.8 Interest. The award shall include interest, as determined by the
arbitral tribunal, from the date of any default or other breach of this
Agreement until the arbitral award is paid in full. Interest shall be awarded at
the Agreed Interest Rate.

18.2.D.9 Currency of Award. The arbitral award shall be made and payable in
United States dollars, free of any tax or other deduction.

18.2.D.10 Exemplary Damages. The Parties waive their rights to claim or recover
from each other, and the arbitral tribunal shall not award, any punitive,
multiple, or other exemplary damages (whether statutory or common law) except to
the extent such damages have been awarded to a third party and are subject to
allocation between or among the parties to the Dispute.

18.2.D.11 Consolidation. If the Parties initiate multiple arbitration
proceedings, the subject matters of which are related by common questions of law
or fact and that could result in conflicting awards or obligations, then all
such proceedings may be consolidated into a single arbitral proceeding.

18.2.D.12 Confidentiality. All negotiations, mediation, arbitration, and expert
determinations relating to a Dispute (including a settlement resulting from
negotiation or mediation, an arbitral award, documents exchanged or produced
during a mediation or arbitration proceeding, and memorials, briefs or other
documents prepared for the arbitration) are confidential and may not be
disclosed by the Parties, their employees, officers, directors, counsel,
consultants, and expert witnesses, except (under Article 15.2) to the extent
necessary to enforce this Article 18 or any arbitration award, to enforce other
rights of a Party, or as required by law; provided, however, that breach of this
confidentiality provision shall not void any settlement, expert determination or
award.



--------------------------------------------------------------------------------



18.3     Waiver of Sovereign Immunity

Any Party that now or later has a right to claim sovereign immunity for itself
or any of its assets hereby waives any such immunity to the fullest extent
permitted by the laws of any applicable jurisdiction. This waiver includes
immunity from:

18.3.A  any expert determination, mediation, or arbitration proceeding commenced
under this Agreement;

18.3.B  any judicial, administrative or other proceedings to aid the expert
determination, mediation, or arbitration commenced under this Agreement; and

18.3.C  any effort to confirm, enforce, or execute any decision, settlement,
award, judgment, service of process, execution order or attachment (including
pre-judgment attachment) that results from an expert determination, mediation,
arbitration or any judicial or administrative proceedings commenced under this
Agreement.

For the purposes of this waiver only, each Party acknowledges that its rights
and obligations under this Agreement are of a commercial and not a governmental
nature.

ARTICLE 19 - ALLOCATION OF COST and PROFIT HYDROCARBONS

19.1     Allocation of Total Production

19.1.A  The total quantity of Hydrocarbons produced and measured at the Delivery
Point (as determined under Article 9) from each Exploitation Area and to which
the Parties are collectively entitled under the Contract shall be composed of
Cost Hydrocarbons and Profit Hydrocarbons under the Contract.

19.1.B  Operator shall develop and the Operating Committee shall approve
procedures for allocating such Cost Hydrocarbons and Profit Hydrocarbons during
each Calendar Quarter among the individual Exploitation Areas based upon the
following principles.

19.1.B.1 Cost Hydrocarbons and Profit Hydrocarbons shall first be allocated to
Exploitation Areas based on the principle that an earlier established operation
shall not be enhanced or impaired in any way through the subsequent
establishment of any Exploitation Area, whether the subsequently established
Exploitation Areas are Exclusive Operations or Joint Operations.

19.1.B.2 All allocations made under this Article 19 shall incorporate
adjustments to reflect differences in value if different qualities of
Hydrocarbons are produced.

19.2     Allocation of Hydrocarbons to Parties

Cost Hydrocarbons and Profit Hydrocarbons allocated to Exploitation Areas under
Article 19.1 shall be allocated to the Parties in proportion to their
Participating Interests in each such Exploitation Area.

Despite anything to the contrary contained in this Article 19, and to the extent
allowed under the Contract, Cost Hydrocarbons which are not specifically
attributable to an Exploitation Area, if any, shall be allocated to the Parties
in proportion to their respective participation in the operations that underlie
any such Cost Hydrocarbons, provided, that the rights of a Party to Cost
Hydrocarbons or Profit Hydrocarbons from an Exploitation Area to which it is a
participant shall not be impaired by the rights of any other Party to recover
Cost Hydrocarbons that are not specifically attributable to such Exploitation
Area.



--------------------------------------------------------------------------------



19.3     Use of Estimates

Initial distribution of Hydrocarbons under this Article 19 shall be based upon
estimates furnished by Operator under Article 9, with adjustments for actual
figures to be made in kind within forty-five (45) Days after the end of the
Calendar Quarter and at any later date when adjustments must be made with the
Government under the Contract.

19.4     Principles

If no allocation procedure is approved by the Operating Committee under Article
19.1, the Parties shall nonetheless be bound by the principles set forth in this
Article 19 regarding the allocation of Cost Hydrocarbons and Profit
Hydrocarbons.

ARTICLE 20 - GENERAL PROVISIONS

20.1     Conduct of the Parties

20.1.A  Each Party with regard to operations and/or activities under this
Agreement (i) warrants that such Party and its Affiliates and their respective
directors, officers, employees and personnel have not made, offered, or
authorized, and (ii) covenants that such Party and its Affiliates and their
respective directors, officers, employees, and personnel will not make, offer,
or authorize, any payment, gift, promise or other advantage, whether directly or
through any other person or entity, to or for the use or benefit of any Public
Official, any political party, political party official, or candidate for
office, or any other individual or entity, where such payment, gift, promise or
advantage would violate such warranty, or such covenant, or the Anti-Bribery
Laws and Obligations applicable to such Party.

20.1.B  Each Party shall as soon as possible notify the other Parties of any
investigation or proceeding initiated by a governmental authority relating to an
alleged violation of applicable Anti-Bribery Laws and Obligations by such Party,
or its Affiliates, or any of their directors, officers, employees, personnel, or
any service providers of such Party or its Affiliates, concerning operations and
activities under this Agreement. Such Party shall use reasonable efforts to keep
the other Parties informed as to the progress and disposition of such
investigation or proceeding, except that such Party shall not be obligated to
disclose to the other Parties any information that would be considered legally
privileged.

20.1.C  Each Party shall indemnify the other Parties for any damages, losses,
penalties, costs (including reasonable legal costs and attorneys' fees), and
liabilities arising from, or related to the events underlying:

20.1.C.1  such Party's admission of allegations made by a governmental authority
concerning operations and/or activities under this Agreement that such Party or
its Affiliates or their directors, officers, employees and personnel have
violated Anti-Bribery Laws and Obligations applicable to such Party; or

20.1.C.2 the final adjudication concerning operations and/or activities under
this Agreement that such Party or its Affiliates or their directors, officers,
employees and personnel have violated Anti-Bribery Laws and Obligations
applicable to such Party.

Such indemnity obligations shall survive termination or expiration of this
Agreement.



--------------------------------------------------------------------------------



20.1.D Each Party shall concerning matters that are the subject of this
Agreement:

20.1.D.1 Devise and maintain adequate internal controls concerning such Party's
undertakings under Article 20.1.A;

20.1.D.2 Establish and prepare its books and records in accordance with
generally accepted accounting practices applicable to such Party;

20.1.D.3 Properly record and report such Party's transactions in a manner that
accurately and fairly reflects in reasonable detail such Party's assets and
liabilities;

20.1.D.4 Retain such books and records for a period of at least __ Calendar
Years; and

20.1.D.5 Comply with the laws applicable to such Party.

20.1.E  Each Party must be able to rely on the adequacy of the other Parties'
system of internal controls, and on the adequacy of full disclosure of the
facts, and of financial and other information concerning operations and/or
activities under this Agreement.

20.1.F  Each Party shall promptly respond in reasonable detail to any reasonable
request from any other Party concerning a notice sent by such Party under
Article 20.1.B and shall furnish applicable documentary support for such Party's
response, including showing such Party's compliance with the undertakings set
out in Article 20.1.A and Article 20.1.D, except that such Party shall not be
obligated to disclose to the other Parties any information that would be
considered legally privileged.

20.2     Conflicts of Interest

20.2.A  Operator undertakes that it shall avoid any conflict of interest between
its own interests (including the interests of Affiliates) and the interests of
the other Parties in dealing with suppliers, customers and all other
organizations or individuals doing or seeking to do business with the Parties
concerning activities contemplated under this Agreement.

20.2.B  The provisions of the preceding paragraph shall not apply to:

20.2.B.1  Operator's performance that is in accordance with the local preference
laws or policies of the Government; or

20.2.B.2  Operator's acquisition of products or services from an Affiliate, or
the sale of products to an Affiliate, made under this Agreement.

20.2.C Unless otherwise agreed, the Parties and their Affiliates are free to
engage or invest (directly or indirectly) in an unlimited number of activities
or businesses, any one or more of which may be related to or in competition with
the business activities contemplated under this Agreement, without having or
incurring any obligation to offer any interest in such business activities to
any Party.

20.3     Public Announcements

20.3.A  Operator shall be responsible for the preparation and release of all
public announcements and statements regarding this Agreement or the Joint
Operations; provided that no public announcement or statement shall be issued or
made unless, before its release, all the Parties have been furnished with a copy
of such statement or announcement and the approval of at least two (2) Parties
that are not Affiliates of Operator holding fifty percent (50%) or more of the
Participating Interests not held by Operator or its Affiliates has been
obtained. If a public announcement or statement becomes necessary or desirable
because of danger to, or loss of, life, damage to property or pollution
resulting from activities arising under this Agreement, Operator is authorized
to issue and make such announcement or statement without prior approval of the
Parties, but Operator shall promptly furnish all the Parties with a copy of such
announcement or statement.



--------------------------------------------------------------------------------



20.3.B  If a Party wishes to issue or make any public announcement or statement
regarding this Agreement or the Joint Operations, it shall not do so unless,
before the release of the public announcement or statement, such Party furnishes
all the Parties with a copy of such announcement or statement, and obtains the
approval of at least two (2) Parties which are not Affiliates holding fifty
percent (50%) or more of the Participating Interests not held by such announcing
Party or its Affiliates; provided that, despite any failure to obtain such
approval, no Party shall be prohibited from issuing or making any such public
announcement or statement if it is necessary to do so in order to comply with
the applicable laws, rules, or regulations of any government, legal proceedings
or stock exchange having jurisdiction over such Party or its Affiliates as set
forth in Article 15.2.

20.4     Successors and Assignees

Subject to the limitations on Transfer contained in Article 12, this Agreement
shall inure to the benefit of and be binding upon the successors and assignees
of the Parties.

20.5     Waiver

No waiver by any Party of any one or more defaults by another Party in the
performance of any provision of this Agreement shall operate or be construed as
a waiver of any future default or defaults by the same Party, whether of a like
or of a different character. Except as expressly provided in this Agreement no
Party shall be deemed to have waived, released, or modified any of its rights
under this Agreement unless such Party has expressly stated, in writing, that it
does waive, release, or modify such right.

20.6     No Third Party Beneficiaries

Except as provided under Article 4.6.B, the interpretation of this Agreement
shall exclude any rights under legislative provisions conferring rights under a
contract to persons not a party to that contract.

20.7     Joint Preparation

Each provision of this Agreement shall be construed as though all Parties
participated equally in the drafting of the same. Consequently, the Parties
acknowledge and agree that any rule of construction that a document is to be
construed against the drafting party shall not be applicable to this Agreement.

20.8     Severance of Invalid Provisions

If and for so long as any provision of this Agreement shall be deemed to be
judged invalid for any reason whatsoever, such invalidity shall not affect the
validity or operation of any other provision of this Agreement except only so
far as shall be necessary to give effect to the construction of such invalidity,
and any such invalid provision shall be deemed severed from this Agreement
without affecting the validity of the balance of this Agreement.

20.9     Counterpart Execution

This Agreement may be signed in any number of counterparts and each such
counterpart shall be deemed an original Agreement for all purposes; provided
that no Party shall be bound to this Agreement unless and until all Parties have
signed a counterpart. For purposes of assembling all counterparts into one
document, Operator is authorized to detach the signature page from one or more
counterparts and, after signature of such page by the respective Party, attach
each signed signature page to a counterpart.

20.10     Entirety

This Agreement, including any attachments, constitutes the entire agreement of
the Parties, supersedes all prior representations, understandings and
negotiations of the Parties relating to the subject matter of this Agreement,
and except as set out in Article 20.8, may not be modified except by a written
amendment signed by all Parties.



--------------------------------------------------------------------------------





 

IN WITNESS of their agreement each Party has caused its duly authorized
representative to sign this instrument on the date indicated below such
representative's signature.

Hydrocarb Namibia Energy Corporation

By: __/s/ Kent P. Watts                     
     Kent P. Watts

Title: Chief Executive Officer

Date:___9/5/2012                          

Namibia Exploration, Inc.

By: __/s/ Jeremy Driver                  
      Jeremy Driver

Title: Chief Executive Officer

Date:__9/6/2012                   



EXHIBIT A
ACCOUNTING PROCEDURE



To be presented by HNEC to the Operating Committee and upon approval for
attachment hereto.



--------------------------------------------------------------------------------



EXHIBIT B
CONTRACT AREA



Pursuant to the Contract Page 66-67, ANNEXURE 1.



--------------------------------------------------------------------------------





 

 

EXHIBIT C
INSURANCE



To be provided as required by the Contract, the Petroleum Code of Namibia, and
International oil and gas standards.



--------------------------------------------------------------------------------





EXHIBIT D
LIFTING PROCEDURE



To be determined and adopted by the requirements of Namibia

's Laws, the Contract, and good international standards within 30 days of the
first production coming online.





--------------------------------------------------------------------------------



EXHIBIT E
DECOMMISSIONING PROCEDURES



To be adopted according to the laws of Namibia, the Contract, and good
international oil field standards, by the Operating Committee within 30 days
after the first well is placed into production.



--------------------------------------------------------------------------------





 

EXHIBIT F

FORM OF CERTIFICATE OF ANTI-BRIBERY COMPLIANCE



[Certifying Party Letterhead]



To: [___________________], [___________________], [.___________________], and
[___________________.]



Re:     Annual Certification

Dear Sir,

Pursuant to Article 20.1.G of the Joint Operating Agreement dated
[___________________.] among [___________________], [___________________],
[___________________], and [___________________] (

"Agreement"), the undersigned hereby confirms that throughout the twelve (12)
months ending 31st December [___________________], [Certifying Party], its
Affiliates and their respective directors, officers, employees and personnel ,
have complied with their warranties and covenants set out in Article 20.1.A of
the Agreement.



The certificate is issued by the undersigned duly authorized representative for
and on behalf of [Certifying Party] after having made due enquiry as to the
matters set out above, but without personal liability on the part of such
authorized representative.

Yours faithfully,



Name and Title:. _________________________________________________________.

[an executive director or officer of Certifying Party]